Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 1 of 45 Page ID #:167




                 EXHIBIT B
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 2 of 45 Page ID #:168




                     PURCHASE AND ASSUMPTION AGREEMENT

                                  WHOLE      BANK


                                       AMONG

                   FEDERAL DEPOSIT INSURACE CORPORATION,
                    RECEIVER OF WASHINGTON MUTUAL BANK,
                              HENDERSON, NEVADA

                   FEDERAL DEPOSIT INSURANCE CORPORATION

                                           and


                 JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

                                   DATED     AS   OF

                                SEPTEMBER 25, 2008
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 3 of 45 Page ID #:169




                                           T ABLE OF CONTENTS


    ARTICLE I          DEFINITIONS ...........................................................................................2

    ARTICLE II         ASSUMPTION OF LIABILITIES...........................................................8

             2.1       Liabilities Assumed by Assuming Ban ......................................................8
             2.2       Interest on Deposit Liabilities ......................................................................8
             2.3       Unclaimed Deposits ........ ........ ........ ............... ............... .......... .... ............. ....8
             2.4       Omitted ........................................................................................................9
             2.5       Borrower Claims..........................................................................................9

    ARTICLE III        PURCHASE OF ASSETS .........................................................................9

             3.1       Assets Purchased by Assuming Ban ..........................................................9
             3.2       Asset Purchase Price ....................................................................................9
             3.3       Maner of  Conveyance; Limited Waranty;
                                    Nonrecourse; Etc............... ........... ..... ............. .............. ..................1 0
             3.4       Puts of Assets to the Receiver....................................................................10
              3.5       Assets Not Purchased by Assuming Ban .................................... ............ .11
              3.6       Assets Essential to Receiver.. ............ .......... ....... ................. ......................11

     ARTICLE IV         ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS........13

              4.1       Continuation of Baning Business........... ....... ........... ...................... ..........13
              4.2       Agreement with Respect to Credit Card Business ....... ........................ ......13
              4.3       Agreement with Respect to Safe Deposit Business ...................................13
              4.4       Agreement with Respect to Safekeeping Business ...... ....... .................... ...13
              4.5       Agreement with Respect to Trust Business ...............................................13
              4.6       Agreement with Respect to Ban Premises ...............................................14
              4.7       Agreement with Respect to Leased Data
                               Processing Equipment................................................................... .16
              4.8       Agreement with Respect to Certain
                               Existing Agreements.................................................................... ..16
              4.9       Informational Tax Reporting.... ................... ........ ........... .................. .........17
              4.10       Insurance. ..... . .. ........... .. .. .. ....... .. . ........ ........ .......... ......... .......... ...................1 7
              4.11       Office Space for Receiver and Corporation ........ ........ .......... .....................17
              4.12       Omitted ......................................................................................................18
              4.13       Omitted .....................................................................................................18




                                                                     ii
                                                                                                                          Washington Mutual Bank
      Execution Copy                                                                                                              Henderon. Nevada
      Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 4 of 45 Page ID #:170




    ARTICLE V              DUTIES WITH RESPECT TO DEPOSITORS
                           OF THE FAILED BANK........................................................................18

               5.1         Payment of Checks, Drafts and Orders ." .......................... ................ .........18
               5.2         Certain Agreements Related to Deposits ............................................... ....18
               5.3         Notice to Depositors. ........... ........ .............. ..................... .......................... .18

    ARTICLE VI             RECORDS ................................................................................................19

               6.1         Transfer of
                                                                                                                      ..........19
                                             Records..........................................................................

               6.2         Delivery of Assigned Records ........... ............ ................ ......... .............. .....20
               6.3         Preservation of Records .............................................................................20
               6.4         Access to Records; Copies.........................................................................20

    ARTICLE VII            BID; INITIAL PAYMENT .....................................................................20

    ARTICLE VIII           PRO FO RMA ............................................................................................20

    ARTICLE          IX    CONTINUING COOPERATION..........................................................21

               9.1         General Matters..........................................................................................21
               9.2         Additional Title Documents.......................................................................21
               9.3         Claims and Suits.... ......... ............................ ..... ........ ......... ....................... ..21
               9.4         Payment of Deposits .................. .................. .............................. ............ ....22
               9.5         Withheld Payments ....................................................................................22
               9.6         Proceedings with Respect to Certain Assets
                                  and Liabilities.................................................................................22
               9.7         Information.... ......... ........ ..... ......................... .... .... ......................... ......... ....23

     ARTICLE         X     CONDITION PRECEDENT ..................................................................23

     ARTICLE         XI    REPRESENTATIONS AND WARTIES OF THE
                           ASSUMING BANK .................................................................................23

     ARTICLE         XII    INDEMNIFICATION .............................................................................24

                12.1        Indemnification of  Indemnitees .................................................................25
                12.2        Conditions Precedent to Indemnification...................................................27
                12.3        No Additional Waranty.............................................................................28
                12.4        Indemnification of Corporation and Receiver............................................29
                12.5        Obligations Supplemental..........................................................................29
                12.6        Criminal Claims.............................................................. ....................... ....29
                12.7        Limited Guaranty of    the Corporation.........................................................29
                12.8        Subrogation .. ........................... ....................... .... ....... .................................30


                                                                                              11
                                                                                                                                 Washington Mutual Bank
     Execution Copy
                                                                                                                                      Henderson. Nevada
     Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 5 of 45 Page ID #:171



    ARTICLE XIII      MISCELLANEOUS ................................................................................30

             13.1     Entire Agreement .................................. ..... ............ ........ ..... ...... .......... .......30
             13.2     Headings .... ............................................................... ..... ........ .................. ..30
             13.3     Counterpars.............................................................................................. .30
             13.4     Governing Law......................................................... ........ ........ .......... .......30
             13.5     Successors.. ...... ...... ...................... .................. .... ............ ..... ............. ...... ....30
             13.6     Modification; Assignent .................. ................... ......... ........... ...... ..........31
             13.7     Notice ........................................................................................................31
             13.8     Maner of Payment.............................................. ......... .......... .............. .....31
             13.9     Costs, Fees and Expenses ..........................................................................32
             13.10    Waiver........................................................................................................32
             13.11    Severability...... ... ...... .... .......... ............ ...... ..... .... ... ...... ...... ....... ..................32
             13.12    Term of Agreement....................................................................................32
             13.13    Survival of Covenants, Etc. .......................................................................32

    SCHEDULES

             2.1      Certain Liabilities Not Assumed................................................................34
             3.2      Purchase Price of Assets or Assets .... ........... ................... ...... ...... ......... .....35
             3.5      Certain Assets Not Purchased....................................................................37

    EXHIBIT

             3.2(c)   Valuation of Certain Qualified Financial Contracts....... ..... ........... ......... ..38




                                                                iv
     Execution Copy
                                                                                                                    Washington Mutual Bank
                                                                                                                           Hendern. Nevada
     Whle Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 6 of 45 Page ID #:172




                                    PURCHASE AND ASSUMPTION AGREEMENT

                                                          WHOLE     BANK



            THIS AGREEMENT, made and entered into as of                      the 25th day of September, 2008, by
    and among the FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER of
    WASHINGTON MUTUAL BANK, HENDERSON, NEVADA (the "Receiver"),
    JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, organized under the laws of
    the United States of America, and having its principal place of              business in Seattle, Washington
    (the "Assuming Ban"), and the FEDERAL DEPOSIT INSURANCE CORPORATION,
    organized under the laws of                 the United States of America and having its principal offce in
    Washington, D.C., acting in its corporate capacity (the "Corporation").


                                                          WITNESSETH:

            WHEREAS, on Ban Closing, the Charering Authority closed Washington Mutual
     Ban (the "Failed Ban") pursuant to applicable law and the Corporation was appointed Receiver
    thereof; and

            WHEREAS, the Assuming Ban desires to purchase substantially all of the assets and
     assume all deposit and substantially all other liabilities of the Failed Ban on the terms and
     conditions set fort in this Agreement; and

            WHEREAS, pursuant to 12 U.S.C. Section 1823(c)(2)(A), the Corporation may provide
     assistance to the Assuming Ban to facilitate the transactions contemplated by this Agreement,
    which assistance may include indemnification pursuant to Aricle XII; and

            WHEREAS, the Board of                    Directors ofthe Corporation (the "Board") has determined to
    provide assistace to the Assuming Ban on the terms and subject to the conditions set forth in
     this Agreement; and

                 WHEREAS, the Board has determined pursuant to 12 U.S.C. Section 1823(c)(4)(A) that
     such assistance is necessar to meet the obligation of the Corporation to provide insurance
     coverage for the insured deposits in the Failed Ban and is the least costly to the deposit
     insurance fud of all possible methods for meeting such obligation.

            NOW THEREFORE, in consideration of                      the mutual promises herein set forth and other
     valuable consideration, the paries hereto agree as follows:
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 7 of 45 Page ID #:173



                                                                     ARTICLE I
                                                                    DEFINITIONS

             Capitalized terms used in this Agreement shall have the meanings set forth in this Aricle
    I, or elsewhere in this Agreement. As used herein, words imparing the singular include the plural
    and vice versa.

                           "Accounting Records" means the general                            ledger and subsidiar ledgers and

     supporting schedules which support the general ledger balances.

                           "Acquired Subsidiaries" means Subsidiares of
                                                                                                       the Failed Ban acquired
     pursuant to Section 3.1.

                    "Adversely Classified" means, with respect to any Loan or security, a Loan or
     security which has been designated in the most recent report of examination as "Substandard,"
     "Doubtful" or "Loss" by the Failed Ban's appropriate Federal or State Charering Authority or
     regulator.

                           "Affliate" of any Person means any director, offcer, or employee of
                                                                                                                           that Person
     and any other Person (i) who is directly or indirectly controllng, or controlled by, or under direct
     or indirect common control with, such Person, or (ii) who is an affliate of such Person as the
     term "affliate" is defined in Section 2 of
                                                the Ban Holding Company Act of 1956, as amended,
     12 U.S.C. Section 1841.


                 "Agreement" means this Purchase and Assumption Agreement by and among the
     Assuming Ban, the Corporation and the Receiver, as amended or otherwise modified from time
     to time.

                            "Assets" means all            'assets of      the Failed Ban purchased pursuant to Section 3.1.
     Assets owned by Subsidiares of                    the Failed Bank are not "Assets" within the meaning of
                                                                                                                     this
     definition.

                            "Assumed Deposits" means Deposits.

                            "Bank Closing" means the close of                       business of       the Failed Ban on the date on
     which the Charering Authority closed such institution.

                       "Bank Premises" means the baning houses, drive-in baning facilities, and
     teller facilities (staffed or automated) together with appurtenant parking, storage and service
     facilities and structures connecting remote facilities to baning houses, and land on which the
     foregoing are located, that are owned or leased by the Failed Ban and that are occupied by the
     Failed Ban as of            Ban Closing.

                            "Bid Amount" has the meaning provided in Aricle VII.



                                                                               2
                                                                                                                     Washington Mutual Bank
     Execution Copy
                                                                                                                          Henderson, Nevada
     Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 8 of 45 Page ID #:174




                           "Book Value" means, with respect to any Asset and any Liability Assumed, the
    dollar amount thereof stated on the Accounting Records of the Failed Bank. The Book Value of
    any item shall be determined as of
                                            Bank Closing after adjustments made by the Assuming Bank
    for normal operational and timing differences in accounts, suspense items, unposted debits and
    credits, and other similar adjustments or corrections and for setoffs, whether voluntar or
    involuntar. The Book Value ofa Subsidiar of
                                                                             the Failed Ban acquired by the Assuming Bank
    shall be determined from the investment in subsidiar and related accounts on the "ban only"
    (unconsolidated) balance sheet of
                                       the Failed Ban based on the equity method of accounting.
    Without limiting the generality of
                                       the foregoing, (i) the Book Value of a Liability Assumed shall
    include all accrued and unpaid interest thereon as of Ban Closing, and (ii) the Book Value of a
    Loan shall reflect adjustments for eared interest, or uneared interest (as it relates to the "rule of
    78s" or add-on-interest loans, as applicable), if any, as of Ban Closing, adjustments for the
    portion of eared or uneared loan-related credit life and/or disability insurance premiums, if
    any, attributable to the Failed Ban as of
                                              Ban Closing, and adjustments for Failed Ban
    Advances, if any, in each case as determined for financial reporting purposes. The Book Value of
    an Asset shall not include any adjustment for loan premiums, discounts or any related deferred
                                                                                                       the Failed Ban.
    income or fees, or general or specific reserves on the Accounting Records of


                                                                                                                legal holiday
                           "Business Day" means a day other than a Saturday, Sunday, Federal

    or legal holiday under the laws of
                                      the State where the Failed Ban is located, or a day on which
    the principal offce of the Corporation is closed.

                            "Chartering Authority" means (i) with respect to a national ban, the Offce of
     the Comptroller of            the Currency, (ii) with respect to a Federal savings association or savings
     ban, the Offce of             Thrft Supervision, (iii) with respect to a ban or savings institution charered
     by   a State, the agency of such State charged with primar responsibility for regulating and/or
     closing bans or savings institutions, as the case may be, (iv) the Corporation in accordance with
      12 U.S.C. Section 1821(c), with regard to self
                                                               appointment, or (v) the appropriate Federal
     baning agency in accordance with 12 U.S.C. 1821(c)(9).

                            "Commitment" means the unfunded portion of a line of credit or other
     commitment reflected on the books and records of
                                                          the Failed Ban to make an extension of credit
     (or additional advances with respect to a Loan) that was legally binding on the Failed Ban as of
     Ban Closing, other than extensions of credit pursuant to the credit card business and overdraft
     protection plans of the Failed Ban, if any.

                             "Credit Documents" mean the agreements, instruments, certificates or other
      documents at any time evidencing or otherwise relating to, governing or executed in connection
      with or as security for, a Loan, including without limitation notes, bonds, loan agreements, letter
      of credit applications, lease financing contracts, baner's acceptances, drafts, interest protection
      agreements, currency exchange agreements, repurchase agreements, reverse repurchase
      agreements, guarantees, deeds of
                                             trust, mortgages, assignents, security agreements, pledges,
      subordination or priority agreements, lien priority agreements, undertakings, security
      instruments, certificates, documents, legal opinions, paricipation agreements and intercreditor
      agreements, and all amendments, modifications, renewals, extensions, rearangements, and
      substitutions with respect to any of
                                                            the foregoing.

                                                                                   3
                                                                                                           Washington Mutual Bank
      Execution Copy                                                                                            Henderson. Nevada
      Whle Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 9 of 45 Page ID #:175




                   "Credit File" means all Credit Documents and all other credit, collateral, or
    insurance documents in the possession or custody of the Assuming Ban, or any of its
    Subsidiares or Affliates, relating to an Asset or a Loan included in a Put Notice, or copies of
    any thereof.

                           "Data Processing Lease" means any lease or licensing agreement, binding on the
    Failed Ban as of Ban Closing, the subject of which is data processing equipment or computer
    hardware or softare used in connection with data processing activities. A lease or licensing
    agreement for computer software used in connection with data processing activities shall
    constitute a Data Processing Lease regardless of
                                                     whether such lease or licensing agreement also
    covers data processing equipment.

                           "Deposit" means a deposit as defined in 12 U.S.C. Section 1813(1), including
    without limitation, outstanding cashier's checks and other offcial checks and all uncollected
                                                                                                                  the Failed
    items included in the depositors' balances and credited on the books and records of
                                                                                                             those deposit
    Ban; provided, that the term "Deposit" shall not include all or any portion of

    balances which, in the discretion of
                                                            the Receiver or the Corporation, (i) may be required to
    satisfy it for any liquidated or contingent liability of any depositor arsing from an unauthorized
    or unlawful transaction, or (ii) may be needed to provide payment of any liability of any
    depositor to the Failed Ban or the Receiver, including the liability of any depositor as a director
    or offcer of        the Failed Ban, whether or not the amount of
                                                                                        the liability is or can be determined as
     of    Ban Closing.

                      "Failed Bank Advances" means the total swns paid by the Failed Ban to (i)
     protect its lien position, (ii) pay ad valorem taxes and hazard insurance, and (iii) pay credit life
     insurance, accident and health insurance, and vendor's single interest insurance.

                            "Fixtures" means those leasehold improvements, additions, alterations and
     installations constituting all or a par of
                                                    Ban Premises and which were acquired, added, built,
                                                    the Failed Ban, regardless of
                                                                                  the holder of legal title
     installed or purchased at the expense of

     thereto as of Ban Closing.

                             "Furniture and Equipment" means the fuiture and equipment (other than
      leased data processing equipment, including hardware and softare), leased or owned by the
      Failed Ban and reflected on the books of
                                                                          the Failed Ban as of         Ban Closing, including without
      limitation automated teller machines, careting, furniture, offce machinery (including personal
      computers), shelving, offce supplies, telephone, surveilance and security systems, and arork.

                             "Indemnitees" means, except as provided in paragrph (11) of
                                                                                                                       Section 12.1(b),
                                                                                                   the Assuming Ban other than any
      (i) the Assuming Ban, (ii) the Subsidiares and Affliates of
                                                 the Failed Ban that are or become Subsidiares or Affliates of
                                                                                                                               the
      Subsidiares or Affliates of
                                                                                                                 the Assuming Ban and
      Assuming Ban, and (iii) the directors, offcers, employees and agents of

      its Subsidiares and Affliates who are not also present or former directors, offcers, employees or
      agents of      the Failed Bank or of any Subsidiar or Affliate of
                                                                                                    the Failed Bank.


                                                                                   4
                                                                                                                       Washington Mutual Bank
          Execution Copy                                                                                                    Henderson. Nevada
          Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 10 of 45 Page ID
                                  #:176



                           "Initial Payment" means the payment made pursuant to Article VII, the amount
  of    which shall be either (i) if
                                         the Bid Amount is positive, the Bid Amount plus the Required
  Payment or (ii) if          the Bid Amount is negative, the Required Payment minus the
                                                                                       theBid  Amount.
                                                                                           Initial     The
                                                                                                   Payment
  Initial Payment shall be payable by the Corporation to the Assuming Ban if

  is a negative amount. The Initial Payment shall be payable by the Assuming Ban to the
  Corporation if the Initial Payment is positive.

                   "Legal Balance" means the amount of indebtedness legally owed by an Obligor
   with respect to a Loan, including principal and accrued and unpaid interest, late fees, attorneys'
   fees and expenses, taxes, insurance premiums, and similar charges, if any.

                            "Liabilties Assumed" has the meaning provided in Section 2.1.

                            "bI" means any mortgage, lien, pledge, charge, assignent for security
   purposes, security interest, or encumbrance of any kind with respect to an Asset, including any
                                         lease or other title retention agreement relating to such
   conditional sale agreement or capital

       Asset.

                             "Loans" means all of
                                                               the following owed to or held by the Failed Ban as of
       Ban Closing:
                                                                                                        the Accounting
                             (i) loans (including loans which have been charged off

       Records of       the Failed Ban in whole or in par prior to Bank Closing), paricipation agreements,
       interests in paricipations, overdrafts of customers (including but not limited to overdrafts made
       pursuant to an overdraft protection plan or similar extensions of credit in connection with a
                                                                    lines of credit, home equity lines of credit,
       deposit account), revolving commercial

       Commitments, United States and/or State-guaranteed student loans, and lease financing
       contracts;

                              (ii) all Liens, rights (including rights of set-off, remedies, powers, privileges,
        demands, claims, priorities, equities and benefits owned or held by, or accruing or to accrue to or
        for the benefit of, the holder of
                                          the obligations or instruments referred to in clause (i) above,
        including but not limited to those arsing under or based upon Credit Documents, casualty
        insurce policies and binders, standby letters of credit, mortgagee title insurance policies and
        binders, payment bonds and performance bonds at any time and from time to time existing with
        respect to any of the obligations or instruments referred to in clause (i) above; and

                               (iii) all amendments, modifications, renewals, extensions, refinancings, and
        refundings of or for any of the foregoing;

         provided, that there shall be excluded from the definition of "Loans" amounts owing under
         Qualified Financial Contracts.

                        "Obligor" means each Person liable for the full or parial payment or
         performance of any Loan, whether such Person is obligated directly, indirectly, primarly,
         secondarly, jointly, or severally.
                                                                                      5
                                                                                                               Washington Mutual Bank
          Execution Copy                                                                                            Henderson. Nevada
          Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 11 of 45 Page ID
                                  #:177




                  "Other Real Estate" means all interests in real estate (other than Ban Premises
  and Fixtures), including but not limited to mineral rights, leasehold rights, condominium and
  cooperative interests, air rights and development rights that are owned by the Failed Ban.

                         "Payment Date" means the first Business Day after Ban Closing.

                  "Person" means any individual, corporation, parnership, joint venture,
  association, joint-stock company, trust, unincorporated organization, or governent or any
  agency or political subdivision thereof, excluding the Corporation.

                   "Primary Indemnitor" means any Person (other than the Assuming Ban or any
  of its Affliates) who is obligated to indemnify or insure, or otherwise make payments (including
  payments on account of claims made against) to or on behalf of any Person in connection with
  the claims covered under Aricle XII, including without limitation any insurer issuing any
  directors and offcers liability policy or any Person issuing a financial institution bond or baner's
  blanet bond.

                         "Proforma" means producing a balance sheet that reflects a reasonably accurate
   financial statement of the Failed Ban through the date of closing. The Proforma financial
   statements sere as a basis for the opening entres of
                                                                                   both the Assuming Ban and the Receiver.

                          "Put Date" has the meaning provided in Section 3.4.

                          "Put Notice" has the meaning provided in Section 3.4.

                          "Qualified Financial Contract" means a qualified financial contract as defined
   in 12 U.S.c. Section 1821(e)(8)(D).


                          "Record" means any document, microfiche, microfilm and computer records
                                                                                              the
   (including but not limited to magnetic tape, disc storage, card forms and printed copy) of

   Failed Ban generated or maintained by the Failed Ban that is owned by or in the possession of
   the Receiver at Ban Closing.

                          "Related Liabilty" with respect to any Asset means any liability existing and
   reflected on the Accounting Records of
                                                  the Failed Ban as of Bank Closing for (i) indebtedness
   secured by mortgages, deeds oftrust, chattel mortgages, security interests or other liens on or
   affecting such Asset, (ii) ad valorem taxes applicable to such Asset, and (iii) any other obligation
   determined by the Receiver to be directly related to such Asset.

                           "Related Liabilty Amount" with respect to any Related Liabilty on the books
    of  the Assuming Ban, means the amount of
                                                            such Related Liability as stated on the Accounting
    Records of        the Assuming Ban (as maintained in accordance with generally accepted accounting
    principles) as of         the date as of  which the Related Liability Amount is being determined. With
    respect to a liability that relates to more than one asset, the amount of such Related Liability shall
    be allocated among such assets for the purpose of determining the Related Liability Amount with
                                                                              6
                                                                                                           Washington Mutual Bank
    Execution Copy                                                                                              Henderson. Nevada
    Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 12 of 45 Page ID
                                  #:178


  respect to anyone of such assets. Such allocation shall be made by specific allocation, where
  determinable, and otherwise shall be pro rata based upon the dollar amount of such assets stated
  on the Accounting Records of the entity that owns such asset.

                         "Required Payment" means $50,000,000.00.

                "Repurchase Price" means with respect to any Asset or asset, which shall be
  determined by the Receiver, the lesser of (a) or (b):

                         (a) (i) in the event of a negative Bid Amount, the amount paid by the
  Assuming Ban, discounted by a percentage equal to the quotient produced by dividing the
  Assuming Ban's Bid Amount by the aggregate Book Value of
                                                              the Risk Assets of the Failed
  Ban;
                                     (ii) in the event of a negative Bid Amount, the amount resulting from
  (a)(i), above, or in the event of a positive Bid Amount, the amount paid by the Assuming Ban,
   (x) for a Loan, shall be decreased by any portion of
                                                        the Loan classified "loss" and by one-half of
   any portion of  the Loan classified "doubtful" as of
                                                                  Ban Closing, and (y) for any
                                                                                 the date of


   Asset or asset, including a Loan, decreased by the amount of any money received with respect
   thereto since Ban Closing and, ifthe Asset is a Loan or other interest bearng or earing asset,
   the resulting amount shall then be increased or decreased, as the case may be, by interest or
   discount (whichever is applicable) accrued from and after Bank Closing at the lower of: (i) the
   contract rate with respect to such Asset, or (ii) the Settlement Interest Rate; net proceeds received
   by or due to the Assuming Ban from the sale of collateral, any forgiveness of debt, or otherwise
   shall be deemed money received by the Assuming Ban; or

                          (b) the dollar amount thereof stated on the Accounting Records of the
   Assuming Ban as of                which the Repurchase Pnce is being determined, as
                                     the date as of

   maintained in accordance with generally accepted accounting principles, and, ifthe asset is a
   Loan, regardless of           the Legal Balance thereof and adjusted in the same maner as the Book
   Value of a Failed Ban Loan would be adjusted hereunder.

   Provided, however, (b), above, shall not be applicable and the Bid Amount shall be considered to
   have been positive for Loans repurchased pursuant to Section 3.4(a).

                  "Risk Assets" means (i) all Loans purchased hereunder, excluding (a) New Loans
   and (b) Loans to the extent secured by Assumed Deposits (and not included in (i)(a)), plus (ii) the
   Accrued Interest Receivable, Prepaid Expense, and Other Assets.

                          "Safe Deposit Boxes" means the safe deposit boxes of
                                                                                               the Failed Ban, ifany,
   including the removable safe deposit boxes and safe deposit stacks in the Failed Ban's vault(s),
   all rights and benefits (other than fees collected prior to Ban Closing) under rental agreements
   with respect to such safe deposit boxes, and all keys and combinations thereto.

                 "Settlement Date" means the first Business Day immediately prior to the day
   which is one hundred eighty (180) days after Ban Closing, or such other date pnor thereto as
                                                                             7
                                                                                                       Washington Mutual Bank
   Execution Copy
                                                                                                            Henderon. Nevada
   Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 13 of 45 Page ID
                                  #:179


  may be agreed upon by the Receiver and the Assuming Bank. The Receiver, in its discretion,
  may extend the Settlement Date.

                         "Settlement Interest Rate" means, for the first calendar quarer or portion
  thereof during which interest accrues, the rate determined by the Receiver to be equal to the
  equivalent coupon issue yield on twenty-six (26)-week United States Treasury Bils in effect as
  of     Ban Closing as published in The Wall Street Journal; provided, that ifno such equivalent
  coupon issue yield is available as of Ban Closing, the equivalent coupon issue yield for such
  Treasury Bils most recently published in The Wall Street Journal prior to Ban Closing shall be
  used. Thereafter, the rate shall be adjusted to the rate determined by the Receiver to be equal to
  the equivalent coupon issue yield on such Treasury Bils in effect as of the first day of each
  succeeding calendar quarer during which interest accrues as published in The Wall Street
  Journal.

                         "Subsidiary" has the meaning set forth in Section 3(w)(4) of
                                                                                                               the Federal Deposit
  Insurance Act, 12 U.S.C. Section 1813(w)(4), as amended.

                                                        ARTICLE II
                                                 ASSUMPTION OF LIABILITIES

                 2.1 Liabilties Assumed by Assuming Bank. Subject to Sections 2.5 and 4.8, the
   Assuming Ban expressly assumes at Book Value (subject to adjustment pursuant to Aricle
   VII) and agrees to pay, perform, and discharge, all of
                                                                                         the Failed Ban which are
                                                                                        the liabilities of


   reflected on the Books and Records of
                                                          the Failed Ban as of Ban Closing, including the
   Assumed Deposits and all                 liabilities associated with any and all employee benefit plans, except
   as listed on the attached Schedule 2.1, and as otherwise provided in this Agreement (such
   liabilities referred to as "Liabilities Assumed"). Notwithstanding Section 4.8, the Assuming
   Ban specifically assumes all mortgage servicing rights and obligations of
                                                                                                             the Failed Ban.

         2.2 Interest on Deposit Liabilties. The Assuming Ban agrees that it wil assume all
                        Ban Closing, and it wil accrue and pay interest on Deposit liabilities
   deposit contracts as of

   assumed pursuant to Section 2.1 at the same rate(s) and on the same terms as agreed to by the
   Failed Ban as existed as of Ban Closing. If such Deposit has been pledged to secure an
                   the depositor or other pary, any withdrawal thereof shall be subject to the terms of
       obligation of

       the agreement governing such pledge.

                  2.3 Unclaimed Deposits. If, within eighteen (18) months after Ban Closing, any
       depositor of     the Failed Ban does not claim or arange to continue such depositor's Deposit
       assumed pursuant to Section 2.1 at the Assuming Ban, the Assuming Ban shall, within fifteen
       (15) Business Days after the end of such eighteen (18)-month period, (i) refud to the
       Corporation the full amount of each such Deposit (without reduction for service charges), (ii)
       provide to the Corporation an electronic schedule of all such refunded Deposits in such form as
       may be prescribed by the Corporation, and (iii) assign, transfer, convey and deliver to the
       Receiver all right, title and interest of
                                                 the Assuming Ban in and to Records previously
       transferred to the Assuming Ban and other records generated or maintained by the Assuming
       Ban pertaining to such Deposits. During such eighteen (18)-month period, at the request of the
                                                                               8
                                                                                                                  Washington Mutual Bank
       Execution Copy                                                                                                  Henderson. Nevada
       Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 14 of 45 Page ID
                                  #:180


  Corporation, the Assuming Ban promptly shall provide to the Corporation schedules of
  unclaimed deposits in such form as may be prescribed by the Corporation.

             2.4 Omitted.

             2.5 Borrower Claims. Notwithstanding anything to the contrar in this Agreement,
  any liability associated with borrower claims for payment of or liability to any borrower for
  monetar relief, or that provide for any
                                           other form of relief to any borrower, whether or not such
  liability is reduced to judgment, liquidated or unliquidated, fixed or contingent, matured or
  unmatured, disputed or undisputed, legal or equitable, judicial or extra-judicial, secured or
  unsecured, whether asserted affrmatively or defensively, related in any way to any loan or
  commitment to lend made by the Failed Ban prior to failure, or to any loan made by a third
  pary in connection with a loan which is or was held by the Failed Ban, or otherwise arsing in
  connection with the Failed Ban's lending or loan purchase activities are specifically not
  assumed by the Assuming Ban.


                                                            ARTICLE III
                                                        PURCHASE OF ASSETS

              3.1 Assets Purchased by Assuming Bank. Subject to Sections 3.5, 3.6 and 4.8, the
   Assuming Ban hereby purchases from the Receiver, and the Receiver hereby sells, assigns,
                                                                                    the Receiver
   transfers, conveys, and delivers to the Assuming Ban, all right, title, and interest of

   in and to all ofthe assets (real, personal and mixed, wherever located and however acquired)
   including all subsidiares, joint ventures, parnerships, and any and all other business
                                                                                        the Failed
   combinations or arangements, whether active, inactive, dissolved or terminated, of

   Ban whether or not reflected on the books of
                                                                          the Failed Ban as of         Ban Closing. Assets are
   purchased hereunder by the Assuming Ban subject to all
                                                                                             liabilities for indebtedness
   collateralized by Liens affecting such Assets to the extent provided in Section 2.1. The
   subsidiares, joint ventures, parnerships, and any and all other business combinations or
   arangements, whether active, inactive, dissolved or terminated being purchased by the Assuming
   Ban includes, but is not limited to, the entities listed on Schedule 3.1a. Notwithstanding
   Section 4.8, the Assuming Ban specifically purchases all mortgage servicing rights and
   obligations of the Failed Ban.

               3.2 Asset Purchase Price.


   (a) All Assets and assets of
                                                    the Failed Ban subject to an option to purchase by the Assuming
   Ban shall be purchased for the amount, or the amount resulting from the method specified for
   deterining the amount, as specified on Schedule 3.2, except as otherwise may be provided
                             the Failed Ban subject to an option to purchase or other asset
   herein. Any Asset, asset of

   purchased for which no purchase price is specified on Schedule 3.2 or otherwise herein shall be
   purhased at its Book Value. Loans or other assets charged ofT the Accounting Records of the
                                                     Ban Closing shall be purchased at a price of
                                                                                                                  zero.
   Failed Ban prior to the date of




                                                                              9
                                                                                                                    Washington Mutual Bank
    Execution Copy
                                                                                                                          Henderon, Nevada
    Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 15 of 45 Page ID
                                  #:181


             (b) The purchase price for securities (other than the capital stock of any Acquired
  Subsidiary) purchased under Section 3.1 by the Assuming Ban shall be the market value thereof
  as of   Bank Closing, which market value shall be (i) the "Mid/Last", or "Trade" (as applicable),
  market price for each such security quoted at the close of
                                                                    the trading day effective on Bank
  Closing as published electronically by Bloomberg, L.P.; (ii) provided, that if such market price is
  not available for any such security, the Assuming Ban wil submit a bid for each such security
  within thee days ofnotification/id request by the Receiver (unless a different time period is
  agreed to by the Assuming Ban and the Receiver) and the Receiver, in its sole discretion wil
  accept or reject each such bid; and (iii) further provided in the absence of an acceptable bid from
  the Assuming Ban, each such security shall not pass to the Assuming Ban and shall be deemed
  to be an excluded asset hereunder.

             (c) Qualified Financial Contracts shall be purchased at market value determined in
  accordance with the terms ofExhibit 3.2(c). Any costs associated with such valuation shall be
  shared equally by the Receiver and the Assuming Ban.

              3.3 Manner of Conveyance; Limited Warranty; Nonrecourse; Etc. THE
  CONVEYANCE OF ALL ASSETS, INCLUDING REAL AN PERSONAL PROPERTY
  INTERESTS, PURCHASED BY THE ASSUMING BANK UNER THIS AGREEMENT
  SHALL BE MADE, AS NECESSARY, BY RECEIVER'S DEED OR RECEIVER'S BILL OF
  SALE, "AS IS", "WHERE IS", WITHOUT RECOURSE AN, EXCEPT AS OTHERWISE
  SPECIFICALLY PROVIDED IN THIS AGREEMENT, WITHOUT ANY WARTIES
  WHATSOEVER WITH RESPECT TO SUCH ASSETS, EXPRESS OR IMPLllD, WITH
  RESPECT TO TITLE, ENFORCEABILITY, COLLECTffILITY, DOCUMENTATION OR
  FREEDOM FROM LIENS OR ENCUMBRACES (IN WHOLE OR IN PART), OR AN
  OTHER MATTERS.

              3.4 Puts of Assets to the Receiver.


              (a) Omitted.

              (b) Puts Prior to the Settlement Date. During the period from Ban Closing to and
   including the Business Day immediately preceding the Settlement Date, the Assuming Ban shall
   be entitled to require the Receiver to purchase any Asset which the Assuming Ban can establish
   is evidenced by forged or stolen instruments as of Ban Closing. The Assuming Ban shall
   transfer all such Assets to the Receiver without recourse, and shall indemnify the Receiver
   against any and all claims of any Person claiming by, through or under the Assuming Ban with
   respect to any such Asset, as provided in Section 12.4.


              (c) Notices to the Receiver. In the event that the Assuming Ban elects to require the
   Receiver to purchase one or more Assets, the Assuming Ban shall deliver to the Receiver a
   notice (a "Put Notice") which shall include:

                          (i) a list of all Assets that the Assuming Ban requires the Receiver to
                                     purchase;


                                                               10
                                                                                          Washington Mutual Bank
   Execution Copy
                                                                                               Henderson. Nevada
   Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 16 of 45 Page ID
                                  #:182



                         (ii) a list of all Related Liabilities with respect to the Assets identified
                                   pursuant to (i) above; and

                         (iii) a statement of the estimated Repurchase Price of each Asset identified
                                    pursuant to (i) above as of              the applicable Put Date.

  Such notice shall be in the form prescribed by the Receiver or such other form to which the
  Receiver shall consent. As provided in Section 9.6, the Assuming Ban shall deliver to the
  Receiver such documents, Credit Files and such additional information relating to the subject
  matter of  the Put Notice as the Receiver may request and shall provide to the Receiver full access
  to all other relevant books and records.

          (d) Purchase by Receiver. The Receiver shall purchase Loans that are specified in
  the Put Notice and shall assume Related Liabilities with respect to such Loans, and the transfer of
  such Loans and Related Liabilities shall be effective as of a date determined by the Receiver
                                                                                     the Credit Files
  which date shall not be later than thirty (30) days after receipt by the Receiver of

  with respect to such Loans (the "Put Date").

              (e) Purchase Price and Payment Date. Each Loan purchased by the Receiver
   pursuant to this Section 3.4 shall be purchased at a price equal to the Repurchase Price of such
   Loan less the Related Liability Amount applicable to such Loan, in each case determined as of
   the applicable Put Date. If the difference between such Repurchase Price and such Related
   Liability Amount is positive, then the Receiver shall pay to the Assuming Ban the amount of
   such difference; if         the difference between such amounts is negative, then the Assuming Ban
   shall pay to the Receiver the amount of such difference. The Assuming Ban or the Receiver, as
   the case may be, shall pay the purchase price determined pursuant to this Section 3.4( e) not later
   than the twentieth (20th) Business Day following the applicable Put Date, together with interest
   on such amount at the Settlement Interest Rate for the period from and including such Put Date
   to and including the day preceding the date upon which payment is made.

              (f) Servicing. The Assuming Ban shall administer and manage any Asset subject to
   purchase by the Receiver in accordance with usual and prudent baning standards and business
   practices until such time as such Asset is purchased by the Receiver.

               (g) Reversals. In the event that the Receiver purchases an Asset (and assumes the
   Related Liability) that it is not required to purchase puruant to this Section 3.4, the Assuming
   Ban shall repurchase such Asset (and assume such Related Liability) from the Receiver at a
   price computed so as to achieve the same economic result as would apply if the Receiver had
   never purhased such Asset pursuant to this Section 3.4

               3.5 Assets Not Purchased by Assuming Bank. The Assuming Ban does not
   purchase, acquire or assume, or (except as otherwise expressly provided in this Agreement)
   obtain an option to purchase, acquire or assume under this Agreement the assets or Assets listed
   on the attached Schedule 3.5.

               3.6 Assets Essential to Receiver.

                                                                             11
                                                                                                        Washington Mutual Bank
    Execution Copy                                                                                           Henderon. Nevada
    Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 17 of 45 Page ID
                                  #:183



             (a) The Receiver may refuse to sell to the Assuming Ban, or the Assuming Bank
  agrees, at the request of            the Receiver set forth in a written notice to the Assuming Ban, to
  assign, transfer, convey, and deliver to the Receiver all of
                                                               the Assuming Ban's right, title and
  interest in and to, any Asset or asset essential to the Receiver as determined by the Receiver in its
  discretion (together with all Credit Documents evidencing or pertaining thereto), which may
  include any Asset or asset that the Receiver determines to be:

                         (i) made to an offcer, director, or other Person engaging in the affairs of
                                                                                                                       the
                                    Failed Ban, its Subsidiares or Affliates or any related entities of any of
                                    the foregoing;

                         (ii) the subject of any investigation relating to any claim with respect to any
                                    item described in Section 3.5(a) or (b), or the subject of, or potentially the
                                    subject of, any legal proceedings;

                         (iii) made to a Person who is an Obligor on a loan owned by the Receiver or
                                    the Corporation in its corporate capacity or its capacity as receiver of any
                                    institution;

                         (iv) secured by collateral which also secures any asset owned by the Receiver;
                                    or

                         (v) related to any asset of
                                                       the Failed Ban not purchased by the Assuming
                                                                             the Failed Ban not assumed
                                    Ban under this Aricle II or any liability of

                                    by the Assuming Ban under Aricle II.

             (b) Each such Asset or asset purchased by the Receiver shall be purchased at a price
  equal to the Repurchase Price thereof less the Related Liability Amount with respect to any
  Related Liabilities related to such Asset or asset, in each case determined as of
                                                                                    the date of the
  notice provided by the Receiver pursuant to Section 3.6(a). The Receiver shall pay the Assuming
  Ban not later than the twentieth (20th) Business Day following receipt of related Credit
  Documents and Credit Files together with interest on such amount at the Settlement Interest Rate
  for the period from and including the date of receipt of such documents to and including the day
  preceding the day on which payment is made. The Assuming Ban agrees to administer and
  manage each such Asset or asset in accordance with usual and prudent baning standards and
  business practices until each such Asset or asset is purchased by the Receiver. All transfers with
  respect to Asset or assets under this Section 3.6 shall be made as provided in Section 9.6. The
  Assuming Ban shall transfer all such Asset or assets and Related Liabilities to the Receiver
  without recourse, and shall indemnify the Receiver against any
                                                                   and all claims of any Person
  claiming by, through or under the Assuming Ban with respect to any such Asset or asset, as
  provided in Section 12.4.



                                                                  ARTICLE iv

                                                                            12
   Execution Copy                                                                                      Washington Mutual Bank
   Whole Bank P&A                                                                                           Henderson, Nevada
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 18 of 45 Page ID
                                  #:184


                           ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS

              The Assuming Bank agrees with the Receiver and the Corporation as follows:

              4.1 Continuation of Banking Business. The Assuming Ban agrees to provide full
  service banking in the trade area of
                                       the Failed Ban commencing on the first baning business
  day (including a Saturday) after Ban Closing. At the option of
                                                                                                     the Assuming Ban, such
  baning services may be provided at any or all of the Ban Premises, or at other premises within
  such trade area.

          4.2 Agreement with Respect to Debit and Credit Card Business. The Assuming
  Bank agrees to honor and perform, from and after Ban Closing, all duties and obligations with
  respect to the Failed Ban's debit and credit card business, and/or processing related to debit and
  credit cards, if any, and assumes all outstanding extensions of credit with respect thereto.

              4.3 Agreement with Respect to Safe Deposit Business. The Assuming Ban
  assumes and agrees to discharge, from and after Ban Closing, in the usual course of conducting
  a baning business, the duties and obligations of the Failed Ban with respect to all Safe Deposit
                 any, of     the Failed Ban and to maintain all of
                                                                                          the necessar facilities for the use of              such
  Boxes, if

  boxes by the renters thereof during the period for which such boxes have been rented and the rent
  therefor paid to the Failed Ban, subject to the provisions of
                                                                the rental agreements between the
  Failed Ban and the respective renters of such boxes; provided, that the Assuming Ban may
  relocate the Safe Deposit Boxes of
                                                         the Failed Ban to any offce of                     the Assuming Ban located
  in the trade area of          the Failed Ban. Fees related to the safe deposit business collected prior to
  Ban Closing shall be for the benefit of
                                                    the Receiver and fees collected after Ban Closing shall
  be for the benefit of           the Assuming Ban.

              4.4 Agreement with Respect to Safekeeping Business. The Receiver transfers,
   conveys and delivers to the Assuming Ban and the Assuming Ban accepts all securities and
   other items, if any, held by the Failed Ban in safekeeping for its customers as of
                                                                                                                                   Ban Closing.
   The Assuming Ban assumes and agrees to honor and discharge, from and after Ban Closing,
   the duties and obligations of the Failed Ban with respect to such securities and items held in
   safekeeping. The Assuming Ban shall be entitled to all rights and benefits heretofore accrued or
   hereafter accruing with respect thereto; provided, that, fees related to the safe keeping business
                                                                                              the Receiver and fees collected afer
   collected prior to Ban Closing shall be for the benefit of

   Ban Closing shall be for the benefit of
                                             the Assuming Ban. The Assuming Ban shall provide
   to the Receiver wrtten verification of all assets held by the Failed Bank for safekeeping within
   sixty (60) days after Ban Closing.

               4.5 Agreement with Respect to Trust Business.

           (a) The Assuming Ban shall, without further transfer, substitution, act or deed, to the
   full extent permitted by law, succeed to the rights, obligations, properties, assets, investments,
   deposits, agreements, and trusts of the Failed Ban under trusts, executorships, administrations,
   guardianships, and agencies, and other fiduciar or representative capacities, all to the same
   extent as though the Assuming Ban had assumed the same from the Failed Ban prior to Ban
                                                                             13
                                                                                                                               Washington Mutual Bank
   Execution Copy
                                                                                                                                    Henderson. Nevada
   Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 19 of 45 Page ID
                                  #:185


                                                                                                                              the
  Closing; provided, that any liability based on the misfeasance, malfeasance or nonfeasance of

  Failed Bank, its directors, officers, employees or agents with respect to the trust business is not
  assumed hereunder.

              (b) The Assuming Ban shall, to the full extent permitted by law, succeed to, and be
  entitled to take and execute, the appointment to all executorships, trusteeships, guardianships and
  other fiduciar or representative capacities to which the Failed Ban is or may be named in wils,
  whenever probated, or to which the Failed Ban is or may be named or appointed by any other
  instrument.

              (c) In the event additional proceedings of any kind are necessar to accomplish the
  transfer of such trust business, the Assuming Ban agrees that, at its own expense, it will take
  whatever action is necessar to accomplish such transfer. The Receiver agrees to use reasonable
  efforts to assist the Assuming Ban in accomplishing such transfer.
                                                                                           the assets
               (d) The Assuming Ban shall provide to the Receiver written verification of

   held in connection with the Failed Ban's trst business within sixty (60) days after Ban
   Closing.

               4.6 Agreement with Respect to Bank Premises.


               (a) Option to Lease. The Receiver hereby grants to the Assuming Ban an exclusive
   option for the period of ninety (90) days commencing the day after Ban Closing to cause the
                                                                                    leases for leased Ban Premises, if any,
    Receiver to assign to the Assuming Ban any or all

    which have been continuously occupied by the Assuming Ban from Ban Closing to the date it
    elects to accept an assignent of the leases with respect thereto to the extent such leases can be
    assigned; provided, that the exercise of
                                                                 this option with respect to any lease must be as to all
    premises or other propert subject to the lease. If an assignent canot be made of any such
    leases, the Receiver may, in its discretion, enter into subleases with the Assuming Ban
    containing the same terms and conditions provided under such existing leases for such leased
    Ban Premises or other property. The Assuming Ban shall give notice to the Receiver
                                                                                 leases within the
                                                                                        (or enter
    option period of its election to accept or not to accept an assignment of any or all
                                                                                                                       leases
    into subleases or new leases in lieu thereof). The Assuming Ban agrees to assume all

     assigned (or enter into subleases in lieu thereof) pursuant to this Section 4.6.

                (b) Faciltation. The Receiver agrees to facilitate the assumption, assignent or
     sublease of leases or the negotiation of new leases by the Assuming Ban; provided, that neither
     the Receiver nor the Corporation shall be obligated to engage in litigation, make payments to the
     Assuming Ban or to any third pary in connection with facilitating any such assumption,
     assignent, sublease or negotiation or commit to any other obligations to third paries.

             (c) Occupancy. The Assuming Ban shall give the Receiver fifteen (15) days' prior
     wrtten notice of its intention to vacate prior to vacating any leased Ban Premises with respect
     to which the Assuming Ban has not exercised the option provided in Section 4.6(a). Any such
     notice shall be deemed to terminate the Assuming Ban's option with respect to such leased Ban
     Premises.
                                                                               14
                                                                                                                Washington Mutual Bank
      Execution Copy                                                                                                 Henderson. Nevada
      Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 20 of 45 Page ID
                                  #:186



              (d) Occupancy Costs.

                         (i) The Assuming Ban agrees, during the period of any occupancy by it of
  leased Ban Premises, to pay to the Receiver, or to appropriate third paries at the direction of
                                                                                                                       the
  Receiver, all operating costs with respect thereto and to comply with all relevant terms of
  applicable leases entered into by the Failed Bank, including without limitation the timely
  payment of all rent, taxes, fees, charges, utilities, insurance and assessments.

                         (ii) The Assuming Ban agrees during the period of occupancy by it of leased
  Ban Premises to pay to the Receiver rent for the use of all
                                                                leased Furniture and Equipment and
  all owned or leased Fixtures located on such Bank Premises for the period of such occupancy.
  Rent for such property owned by the Failed Bank shall be the market rental value thereof, as
  determined by the Receiver within sixty (60) days after Ban Closing. Rent for such leased
  property shall be an amount equal to any and all rent and other amounts which the Receiver
  incurs or accrues as an obligation or is obligated to pay for such period of occupancy pursuant to
  all leases and contracts with respect to such property. If the Assuming Ban purchases any owned
  Fixtures in accordance with Section 4.6(f), the amount of any rents paid by the Assuming Ban
  with respect thereto shall be applied as an offset against the purchase price thereof.
                                                                                                              the
              (e) Certain Requirements as to Furniture, Equipment and Fixtures. If

   Assuming Ban accepts an assignent of the lease (or enters into a sublease or a new lease in
   lieu thereof) for leased Ban Premises, or if the Assuming Ban does not exercise such option
   but within twelve (12) months following Ban Closing obtains the right to occupy such premises
   (whether by assignent, lease, sublease, purchase or otherise), other than in accordance with
   Section 4.6(a), the Assuming Ban shall (i) accept an assignent or a sublease of
                                                                                                        the leases or
   negotiate new leases for all Furniture and Equipment and Fixtures leased by the Failed Ban and
   located thereon, and (ii) if applicable, accept an assignent or a sublease of any ground lease or
   negotiate a new ground lease with respect to any land on which such Ban Premises are located;
   provided, that the Receiver shall not have disposed of such Furniture and Equipment and
   Fixtures or repudiated the leases specified in clause (i) or (ii).

              (f) Vacating Premises. If
                                                                the Assuming Ban elects not to accept an assignent of
   the lease or sublease any leased Ban Premises, the notice of such election in accordance with
   Section 4.6(a) shall specify the date upon which the Assuming Ban's occupancy of such leased
   Ban Premises shall terminate, which date shall not be later than the date which is one hundred
   eighty (180) days after Ban Closing. Upon vacating such premises, the Assuming Ban shall
   relinquish and release to the Receiver such premises and the Fixtures located thereon in the same
   condition as at Ban Closing, normal wear and tear excepted. By failing to provide notice of its
   intention to vacate such premises prior to the expiration of the option period specified in Section
   4.6( a), or by occupying such premises after the one hundred eighty (180)-day period specified
   above in this paragraph, the Assuming Ban shall, at the Receiver's option, (x) be deemed to
  . have assumed all leases, obligations and liabilities with respect to such premises (including any
   ground lease with respect to the land on which premises are located), and leased Furniture and
   Equipment and leased Fixtures located thereon in accordance with this Section 4.6 (unless the


                                                                             15
                                                                                                      Washington Mutual Bank
   Execution Copy
                                                                                                           Henderson. Nevada
   Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 21 of 45 Page ID
                                  #:187



  Receiver previously repudiated any such lease), and (y) be required to purchase all Fixtures
                                                                Ban Closing.
  owned by the Failed Ban and located on such premises as of




              (g) Omitted.

              4.7 Agreement with Respect to Leased Data Processing Equipment


              (a) The Receiver hereby grants to the Assuming Ban an exclusive option for the
  period of      ninety (90) days commencing the day after Ban Closing to accept an assignent from
  the Receiver of any or all Data Processing Leases to the extent that such Data Processing Leases
  can be assigned.


              (b) The Assuming Ban shall (i) give written notice to the Receiver within the option
   period specified in Section 4.7(a) of
                                                           its intent to accept an assignent or sublease of any or all
   Data Processing Leases and promptly accept an assignent or sublease of such Data Processing
   Leases, and (ii) give written notice to the appropriate lessor(s) that it has accepted an assignent
   or sublease of any such Data Processing Leases.

               (c) The Receiver agrees to facilitate the assignent or sublease of Data Processing
    Leases or the negotiation of new leases or license agreements by the Assuming Ban; provided,
    that neither the Receiver nor the Corporation shall be obligated to engage in litigation or make
    payments to the Assuming Ban or to any third pary in connection with facilitating any such
    assumption, assignent, sublease or negotiation.

                (d) The Assuming Ban agrees, during its period of use of any property subject to a
    Data Processing Lease, to pay to the Receiver or to appropriate third paries at the direction
                                                                                                theof the
    Receiver all operating costs with respect thereto and to comply with all relevant terms of

    applicable Data Processing Leases entered into by the Failed Ban, including without limitation
    the timely payment of all rent, taxes, fees, charges, utilities, insurance and assessments.

                (e) The Assuming Ban shall, not later than fifty (SO) days after giving the notice
     provided in Section 4.7(b), (i) relinquish and release to the Receiver all propert subject to the
     relevant Data Processing Lease, in the same condition as at Ban Closing, normal wear and tear
     excepted, or (ii) accept an assignent or a sublease thereof or negotiate a new lease or license
     agreement under this Section 4.7.

                 4.8 Agreement with Respect to Certain Existing Agreements.

              With respect to agreements existing as of Ban Closing which provide for the rendering
      of services by or to the Failed Ban, within one hundred twenty (120) days after Ban Closing,
      the Assuming Ban shall give the Receiver wrtten notice specifyng whether it elects to assume
      or not to assume each such agreement. Except as may be otherwise provided in this Aricle IV,
      the Assuming Ban agrees to comply with the terms of each such agreement for a period
      commencing on the day after Ban Closing and ending on: (i) in the case of an agreement that
      provides for the rendering of services by the Failed Ban, the date which is ninety (90) days after
      Ban Closing, and (ii) in the case of an agreement that provides for the rendering of services to
                                                                               16
                                                                                                         Washington Mutual Bank
       Execution Copy                                                                                         Henderson. Nevada
       Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 22 of 45 Page ID
                                  #:188


  the Failed Bank, the date which is thirty (30) days after the Assuming Bank has given notice to
  the Receiver of its election not to assume such agreement; provided, that the Receiver can
  reasonably make such service agreements available to the Assuming Bank. The Assuming Ban
  shall be deemed by the Receiver to have assumed agreements for which no notification is timely
  given. The Receiver agrees to assign, transfer, convey, and deliver to the Assuming Ban all
                           the Receiver, if any, in and to agreements the Assuming Ban assumes
  right, title and interest of

  hereunder. In the event the Assuming Bank elects not to accept an assignent of any lease (or
  sublease) or negotiate a new lease for leased Ban Premises under Section 4.6 and does not
  otherwise occupy such premises, the provisions of this Section 4.8 shall not apply to service
  agreements related to such premises. The Assuming Ban agrees, during the period it has the use
  or benefit of any such agreement, promptly to pay to the Receiver or to appropriate third paries
  at the direction of the Receiver all operating costs with respect thereto and to comply with all
  relevant terms of such agreement. This paragraph shall not apply with respect to deposit
  contracts which are expressly assumed by the Assuming Ban under Section 2.2 of
                                                                                             this
  Agreement.

             4.9 Informational Tax Reporting. The Assuming Ban agrees to perform all
  obligations of        the Failed Ban with respect to Federal and State income tax informational
  reporting related to (i) the Assets and the Liabilities Assumed, (ii) deposit accounts that were
  closed and loans that were paid off or collateral obtained with respect thereto prior to Ban
  Closing, (iii) miscellaneous payments made to vendors of
                                                                     the Failed Ban, and (iv) any  other
  asset or liabilty of         the Failed Ban, including, without limitation, loans not purchased and
  Deposits not assumed by the Assuming Ban, as may be required by the Receiver.

  Under a private letter ruling (PLR) issued to the FDIC in Januar of 1988, the Internal Revenue
  Service will allow the Assuming Ban to report for the Failed Ban transactions under its own
  TIN for the entire year 2008; there is no need to dual-report for different payors in pre- v. post-
  closing date periods.

   The Assuming Ban agrees to prepare on behalf ofthe Receiver all required Federal and State
   compliance and income/franchise tax returns for the Failed Ban and acquired subsidiar entities
   as of   Ban Closing. The returns wil be provided to the Receiver within the statutorily required
   fiing timeframe.


              4.10 Insurance. The Assuming Ban agrees to obtain insurance coverage effective
   from and after Ban Closing, including public liability, fire and extended coverage insurance
   acceptable to the Receiver with respect to leased Ban Premises that it occupies, and all
                                                                                            leased
   Furiture and Equipment and Fixtures and leased data processing equipment (including hardware
   and softare) located thereon, in the event such insurace coverage is not already in force and
   effect with respect to the Assuming Ban as the insured as of
                                                                Ban Closing. All such insurance
   shall, where appropriate (as determined by the Receiver), name the Receiver as an additional
   insured.

              4.11 Offce Space for Receiver and Corporation. For the period commencing on the
   day following Ban Closing and ending on the one hundred eightieth (180th) day thereafter, the
   Assuming Ban agrees to provide to the Receiver and the Corporation, without charge, adequate
                                                                            17
                                                                                         Washington Mutual Bank
   Execution Copy
                                                                                              Henderson. Nevada
   Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 23 of 45 Page ID
                                  #:189



  and suitable offce space (including parking facilities and vault space), furniture, equipment
  (including photocopying and telecopying machines) and utilities (including local telephone
  service and a dedicated broadband or T -1 internet service) at the Bank Premises occupied by the
  Assuming Ban for their use in the discharge of their respective functions with respect to the
  Failed Ban. In the event the Receiver and the Corporation determine that the space provided is
  inadequate or unsuitable, the Receiver and the Corporation may relocate to other quarers having
  adequate and suitable space and the costs of relocation and any rental and utility costs for the
  balance of the period of occupancy by the Receiver and the Corporation shall be borne by the
  Assuming Ban.

             4.12 Omitted.

             4.13 Omitted.


                                      ARTICLE V
                 DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK

              5.1 Payment of Checks. Drafts and Orders. Subject to Section 9.5, the Assuming
                                                                                          the
   Ban agrees to pay all properly drawn checks, drafts and withdrawal orders of depositors of

   Failed Ban presented for payment, whether drawn on the check or draft forms provided by the
                                                                                             the
   Failed Ban or by the Assuming Ban, to the extent that the Deposit balances to the credit of

   respective makers or drawers assumed by the Assuming Ban under this Agreement are
   suffcient to permit the payment thereof, and in all other respectsthe
                                                                       to Failed
                                                                          discharge,
                                                                                 Baninwith
                                                                                       the respect
                                                                                           usual course
                                                                                                   to
   of conducting a baning business, the duties and obligations of
                                                                                          the Failed Ban assumed by the
   the Depsit balances due and owing to the depositors of

   Assuming Ban under this Agreement.

               5.2 Certain Agreements Related to Deposits. Subject to Section 2.2, the Assuming
   Ban agrees to honor the terms and conditions of any wrtten escrow or mortgage servicing
   agreement or other similar agreement relating to a Deposit liability assumed by the Assuming
   Ban pursuant to this Agreement.

               5.3 Notice to Depositors.


                                                                                        the (i)
                (a) Within thirty (30) days after Ban Closing, the Assuming Ban shall give  Failed
                                                                                                 the Deposit liabilities of
                                        the Failed Ban of            its assumption of
    notice to depositors of

    Ban, and (ii) any notice required under Section 2.2, by mailing to each such depositor a notice
    with respect to such assumption and by advertising in a newspaper of general circulation in the
     county or counties in which the Failed Ban was located. The Assuming Ban agrees that it wil
     obtain prior approval of all such notices and advertisements from counsel for the Receiver and
     that such notices and advertisements shall not be mailed or published until such approval is
     received.
                                                                                                                              the Failed Ban
                 (b) The Assuming Ban shall give notice by mail to depositors of

     concering the procedures to claim their deposits, which notice shall be provided to the
                                                                               18
                                                                                                                               Washington Mutual Bank
      Execution Copy                                                                                                                Henderson. Nevada
      Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 24 of 45 Page ID
                                  #:190


  Assuming Ban by the Receiver or the Corporation. Such notice shall be included with the notice
  to depositors to be mailed by the Assuming Ban pursuant to Section 5.3(a).

             (c) If
                            the Assuming Ban proposes to charge fees different from those charged by the
  Failed Ban before it establishes new deposit account relationships with the depositors of
                                                                                                 the
  Failed Ban, the Assuming Ban shall give notice by mail of such changed fees to such
  depositors.

                                                                    ARTICLE VI
                                                                     RECORDS

             6.1 Transfer of Records.


             (a) In accordance with Section 3.1, the Receiver assigns, transfers, conveys and
  delivers to the Assuming Bank the following Records pertaining to the Deposit liabilities of
                                                                                                                                the
   Failed Ban assumed by the Assuming Ban under this Agreement, except as provided in
   Section 6.4:

                         (i) signature cards, orders, contracts between the Failed Ban and its
                                     depositors and Records of similar character;

                         (ii) passbooks of depositors held by the Failed Ban, deposit slips, cancelled
                                     checks and withdrawal orders representing charges to accounts of
                                     depositors;

   and the following Records pertaining to the Assets:

                          (iii) records of depsit balances carred with other bans, baners or trust
                                     companies;

                          (iv) Loan and collateral records and Credit Files and other documents;


                          (v) deeds, mortgages, abstracts, surveys, and other instruments or records of
                                     title pertaining to real estate or real estate mortgages;

                          (vi) signature cards, agreements and records pertaining to Safe Deposit Boxes,
                                     if   any; and

                          (vii) records pertaining to the credit card business, trust business or safekeeping
                                     business of         the Failed Ban, if any.

              (b) The Receiver, at its option, may assign and transfer to the Assuming Ban by a
   single blanet assignent or otherwise, as soon as practicable after Bank Closing, any
                                                                                                                          other
   Records not assigned and transferred to the Assuming Bank as provided in this Agreement,
   including but not limited to loan disbursement checks, general
                                                                                                 ledger tickets, offcial ban
   checks, proof         transactions (including proof                tapes) and paid out loan fies.


                                                                            19
                                                                                                                 Washington Mutual Bank
   Execution Copy
                                                                                                                      Henderon, Nevada
   Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 25 of 45 Page ID
                                  #:191



             6.2 Delivery of Assigned Records. The Receiver shall deliver to the Assuming Bank
  all Records described in (i) Section 6.1(a) as soon as practicable on or after the date of
                                                                                                       this
  Agreement, and (ii) Section 6.1 (b) as soon as practicable after making any assignent described
  therein.

             6.3 Preservation of Records. The Assuming Bank agrees that it wil preserve and
  maintain for the joint benefit of                the Receiver, the Corporation and the Assuming Ban, all
  Records of        which it has custody for such period as either the Receiver or the Corporation in its
  discretion may require, until directed otherwise, in writing. by the Receiver or Corporation. The
  Assuming Ban shall have the primar responsibility to respond to subpoenas, discovery
  requests, and other similar official inquiries with respect to the Records of
                                                                                            which it has custody.

              6.4 Access to Records; Copies. The Assuming Ban agrees to permit the Receiver
  and the Corporation access to all Records of
                                               which the Assuming Ban has custody, and to use,
  inspect, make extracts from or request copies of any such Records in the maner and to the
  extent requested, and to duplicate, in the discretion of the Receiver or the Corporation, any
  Record in the form of             microfilm or microfiche pertaining to Deposit account relationships;
  provided, that in the event that the Failed Ban maintained one or more duplicate copies of such
  microfim or microfiche Records, the Assuming Ban hereby assigns, transfers, and conveys to
  the Corporation one such duplicate copy of each such Record without cost to the Corporation,
  and agrees to deliver to the Corporation all Records assigned and transferred to the Corporation
  under this Aricle VI as soon as practicable on or after the date of
                                                                              this Agreement. The pary
  requesting a copy of any Record shall bear the cost (based on standard accepted industry charges
  to the extent applicable, as determined by the Receiver) for providing such duplicate Records. A
  copy of each Record requested shall be provided as soon as practicable by the pary having
  custody thereof.

                                                             ARTICLE VII
                                                       BID; INITIAL PAYMENT

   The Assuming Ban has submitted to the Receiver a positive bid of
                                                                   $1,888,000,000.00 for the
   Assets purchased and Liabilities Assumed hereunder (the "Bid Amount"). On the Payment Date,
   the Assuming Ban wil pay to the Corporation, or the Corporation wil pay to the Assuming
   Ban, as the case may be, the Initial Payment, together with interest on such amount (if the
   Payment Date is not the day following the day of Ban Closing) from and including the day
   following Ban Closing to and including the day preceding the Payment Date at the Settlement
   Interest Rate.




                                                                 ARTICLE VIII
                                                                  PROFORMA


                                                                            20
                                                                                               Washington Mutual Bank
   Execution Copy
                                                                                                    Hendersn. Nevada
   Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 26 of 45 Page ID
                                  #:192


  The Assuming Bank, as soon as practical after Bank Closing, in accordance with the best
  information then available, shall provide to the Receiver a Proforma Statement of Condition
  indicating all assets and liabilities of
                                           the Failed Bank as shown on the Failed Ban's books and
  records as of Ban Closing and reflecting which assets and liabilities are passing to the Assuming
  Ban and which assets and liabilities are to be retained by the Receiver. In addition, the
  Assuming Ban is to provide to the Receiver, in a standard data request as defined by the
  Receiver, an electronic database of all
                                             loans, deposits, and subsidiares and other business
  combinations owned by the Failed Bank as of Bank Closing. See Schedule 3.1 a.


                                        ARTICLE IX
                                  CONTINUING COOPERATION

           9.1 General Matters. The paries hereto agree that they will, in good faith and with
   their best efforts, cooperate with each other to car out the transactions contemplated by this
   Agreement and to effect the purposes hereof.

           9.2 Additional Title Documents. The Receiver, the Corporation and the Assuming
   Ban each agree, at any time, and from time to time, upon the request of any pary hereto, to
   execute and deliver such additional instruments and documents of conveyance as shall be
   reasonably necessar to vest in the appropriate pary its full
                                                                legal or equitable title in and to the
   propert transferred pursuant to this Agreement or to be transferred in accordance herewith. The
   Assuming Ban shall prepare such instruments and documents of conveyance (in form and
   substance satisfactory to the Receiver) as shall be necessar to vest title to the Assets in the
   Assuming Ban. The Assuming Ban shall be responsible for recording such instrments and
   documents of conveyance at its own expense.

           9.3 Claims and Suits.


           (a) The Receiver shall have the right, in its discretion, to (i) defend or settle any claim
   or suit against the Assuming Ban with respect to which the Receiver has indemnified the
   Assuming Ban in the same maner and to the same extent as provided in Aricle Xli, and (ii)
   defend or settle any claim or suit against the Assuming Ban with respect to any Liability
   Assumed, which claim or suit may result in a loss to the Receiver arsing out of or related to this
   Agreement, or which existed against the Failed Ban on or before Ban Closing. The exercise by
   the Receiver of any rights under this Section 9.3(a) shall not release the Assuming Ban with
   respect to any of its obligations under this Agreement.

            (b) In the event any action at law or in equity shall be instituted by any Person against
   the Receiver and the Corporation as codefendants with respect to any asset of the Failed Ban
   retained or acquired pursuant to this Agreement by the Receiver, the Receiver agrees, at the
   request of the Corpration, to join with the Corporation in a petition to remove the action to the
   United States District Court for the proper district. The Receiver agrees to institute, with or
   without joinder of the Corporation as coplaintiff, any action with respect to any such retained or
   acquired asset or any matter connected therewith whenever notice requiring such action shall be
   given by the Corporation to the Receiver.
                                                     21
                                                                                      Washington Mutual Bank
    Execution Copy                                                                         Henderson, Nevada
    Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 27 of 45 Page ID
                                  #:193




             9.4 Payment of Deposits. In the event any depositor does not accept the obligation of
                                                     the Failed Bank assumed by the Assuming
  the Assuming Bank to pay any Deposit liability of

  Ban pursuant to this Agreement and asserts a claim against the Receiver for all or any portion of
  any such Deposit liability, the Assuming Ban agrees on demandthe
                                                                to Deposit
                                                                   provide to the Receiver
                                                                           liability reflected on
  funds suffcient to pay such claim in an amount not in excess of

  the books of the Assuming Bank at the time such claim is made. Upon payment by the Assuming
  Ban to the Receiver of such amount, the Assuming Ban shall be discharged from any further
  obligation under this Agreement to pay to any such depositor the amount of such Deposit liability
  paid to the Receiver.

              9.5 Withheld Payments. At any time, the Receiver or the Corporation may, in its
   discretion, determine that all or any portion of any deposit balance assumed by the Assuming
   Ban pursuant to this Agreement does not constitute a "Deposit" (or otherwise, in its discretion,
   determine that it is the best interest of the Receiver or Corporation to withhold all or any portion
   of any deposit), and may direct the Assuming Ban to withhold payment of all or any portion of
   any such deposit balance. Upon such direction, the Assuming Ban agrees     thetodepositor,
                                                                                    hold suchordeposit
                                                                                                to itself,
   and not to make any payment of such deposit balance to or on behalf of

   whether by way of             transfer, set-off, or otherwise. The Assuming Ban agrees to maintain the
    "withheld payment" status of any such deposit balance until directed in writing by the Receiver
    or the Corporation as to its disposition. At the direction of the Receiver or the Corporation, the
    Assuming Ban shall return all or any portion of such deposit balance to the Receiver or the
    Corporation, as appropriate, and thereupon the Assuming Ban shall be discharged from any
    fuer liability to such depositor with respect to such returned deposit balance. If such deposit
    balance has been paid to the depositor prior to a demand for return by the Corporation or the
    Receiver, and payment of such deposit balance had not been previously withheld pursuant to this
    Section, the Assuming Ban shall not be obligated to return such deposit balance to the Receiver
    or the Corporation. The Assuming Ban shall be obligated to reimbure the Corporation or the
    Receiver, as the case may be, for the amount of any deposit balance or portion thereof paid by the
    Assuming Ban in contravention of any previous direction
                                                          whichtowas
                                                                  withold  payment
                                                                     withheld        of such
                                                                               pursuant      deposit
                                                                                         to this
     balance or return such deposit balance the payment of

     Section.

                 9.6 Proceedings with Respect to Certain Assets and Liabilties.


                                                                                       the respect
                 (a) In connection with any investigation, proceeding or other matter with Failed Ban
                                                                                                   to
                                         the Failed Ban retained by the Receiver, or any asset of
     any asset or liability of

      acquired by the Receiver pursuant to this Agreement, the Assuming Ban shall cooperate to the
      extent reasonably required by the Receiver.

                 (b) In addition to its obligations under Section 6.4, the Assuming Ban shall provide
      representatives of
                                  the Receiver access at reasonable times and locations withoutthe
                                                                                                 other limitation
                                                                                                   Subsidiares
      or qualification to (i) its directors, offcers, employees and agents and those of

      acquired by the Assuming Ban, and (ii) its books and records, books,
                                                                    the books and records
                                                                           records        of such
                                                                                   and Credit Files
      Subsidiares and all Credit Files, and copies thereof. Copies of




                                                                               22
                                                                                                    Washington Mutual Bank
       Execution Copy                                                                                    Henderon. Nevada
       Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 28 of 45 Page ID
                                  #:194



  shall be provided by the Assuming Bank as requested by the Receiver and the costs of
  duplication thereof shall be borne by the Receiver.

             (c) Not later than ten (10) days after the Put Notice pursuant to Section 3.4 or the date
  of the notice of transfer of any Loan by the Assuming Bank to the Receiver pursuant to Section
  3.6, the Assuming Bank shall deliver to the Receiver such documents with respect to such Loan
  as the Receiver may request, including without limitation the following: (i) all related Credit
  Documents (other than certificates, notices and other ancillar documents), (ii) ainterest,
                                                                                     certificate
                                                                                             fees and
                                                   the transfer and the amount of
  setting forth the principal amount on the date of

  other charges then accrued and unpaid thereon, and any restrictions on transfer to which any such
  Loan is subject, and (iii) all Credit Files, and all documents, microfiche, microfim and computer
  records (including but not limited to magnetic tape, disc storage, card forms and printed copy)
                                                                                            the
                                                        the Assuming Ban or any Affliate of
  maintained by, owned by, or in the possession of

  Assuming Ban relating to the transferred Loan.

              9.7 Information. The Assuming Ban promptly shall provide to the Corporation such
   other information, including financial statements and computations, relating to the performance
   of the provisions ofthis Agreement as the Corporation or the Receiver the
                                                                          mayFailed
                                                                               request  from
                                                                                      Ban    time to
                                                                                           employed
                                            the Receiver, make available employees of
   time, and, at the request of
                                                                                             the pro forma statement pursuant to
   or retained by the Assuming Ban to assist in preparation of

   Section 8.1.
                                                                   ARTICLE              X
                                                      CONDITION PRECEDENT

              The obligations of the paries to this Agreement are subject to the Receiver and the
   Corporation having received at or before Ban Closing evidence reasonably satisfactory to each
   of any necessar approval, waiver, or other action by any governental authority, the board of
   directors of   the Assuming Ban, or other third pary, with respect to this Agreement and the the
    transactions contemplated hereby, the closing ofthe Failed Ban and the appointment of

    Receiver, the charering of
                                             the Assuming Ban, and any agreements, documents, matters or
    proceedings contemplated hereby or thereby.


                                                                    ARTICLE             XI
                 REPRESENTATIONS AND WARRTIES OF THE ASSUMING BANK

                The Assuming Ban represents and warants to the Corporation and the Receiver as
     follows:

             (a) Corporate Existence and Authority. The Assuming Ban (i) is duly organized,
     validly existing and in good standing under the laws of its Charering Authority and has full
     power and authority to own and operate its properties and to conduct its business as now
     conducted by it, and (ii) has full power and authority to execute and deliver this Agreement and
     to perform its obligations hereunder. The Assuming Bank has taken all necessar corporate


                                                                               23
                                                                                                                 Washington Mutual Bank
      Execution Copy                                                                                                  Henderson. Nevada
      Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 29 of 45 Page ID
                                  #:195


  action to authorize the execution, delivery and performance of             this Agreement and the
  performance of          the transactions contemplated hereby.

             (b) Third Party Consents. No governental authority or other third pary consents
  (including but not limited to approvals, licenses, registrations or declarations) are required in
  connection with the execution, delivery or performance by the Assuming Ban of
                                                                                        this
  Agreement, other than such consents as have been duly obtained and are in full force and effect.

             (c) Execution and Enforceabilty. This Agreement has been duly executed and
  delivered by the Assuming Ban and when this Agreement has been duly authorized, executed
  and delivered by the Corporation and the Receiver, this Agreement wil constitute the legal, valid
  and binding obligation of the Assuming Ban, enforceable in accordance with its terms.

             (d) Compliance with Law.

                         (i) Neither the Assuming Ban nor any of its Subsidiares is in violation of
  any statute, regulation, order, decision, judgment or decree of, or any restnction imposed by, the
  United States of America, any State, municipality or other political subdivision or any agency of
  any of the foregoing, or any court or other tribunal having jurisdiction over the Assuming Ban
  or any of its Subsidiares or any assets of any such Person, or any foreign governent or agency
  thereof having such  jurisdiction, with respect to the conduct of the business of the Assuming
  Ban or of any of its Subsidiares, or the ownership ofthe properties of the Assuming Ban or
  any of its Subsidiares, which, either individually or in the aggregate with all other such
  violations, would materially and adversely affect the business, operations or condition (financial
  or otherwise) of                                   the Assuming Ban to perform, satisfy or
                           the Assuming Ban or the ability of

  obsere any obligation or condition under this Agreement.

                         (ii) Neither the execution and delivery nor the performance by the Assuming
   Ban of this Agreement wil result in any violation by the Assuming Ban of, or be in conflict
  with, any provision of any applicable law or regulation, or any order, wrt or decree of any court
  or governental authority.

              e) Representations Remain True. The Assuming Ban represents and warants
   that it has executed and delivered to the Corporation a Purchaser Eligibility Certification and
   Confidentiality Agreement and that all information provided and representations made by or on
   behalf of  the Assuming Ban in connection with this Agreement and the transactions
   contemplated hereby, including, but not limited to, the Purchaser Eligibility Certification and
   Confidentiality Agreement (which are affrmed and ratified hereby) are and remain true and
   correct in all material respects and do not fail to state any fact required to make the information
   contained therein not misleading.


                                                              ARTICLE XII
                                                           INDEMNIFICATION



                                                                   24
   Execution Copy                                                                            Washington Mutual Bank
   Whole Bank P&A                                                                                 Hendern, Nevada
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 30 of 45 Page ID
                                  #:196


              12.1 Indemnification of Indemnitees. From and after Ban Closing and subject to
  the limitations set forth in this Section and Section 12.6 and compliance by the Indemnitees with
  Section 12.2, the Receiver agrees to indemnify and hold harmless the Indemnitees against any
  and all costs, losses, liabilities, expenses (including attorneys' fees) incurred prior to the
  assumption of defense by the Receiver pursuant to paragraph (d) of Section 12.2, judgments,
  fines and amounts paid in settlement actually and reasonably incurred in connection with claims
  against any Indemnitee (1) based on liabilities of
                                                                              the Failed Ban that are not assumed by the
  Assuming Ban pursuant to this Agreement or subsequent to the execution hereof
                                                                                                               by the
  Assuming Bank or any Subsidiar or Affiliate of the Assuming Ban for which indemnification
  is provided hereunder in (a) of this Section 12.1 or (2) described in Section 12.1(a) below
  subject in each case to certain exclusions as provided in (b) ofthis Section 12.1:

              (a)

                          (1) claims based on the rights of any shareholder or former shareholder as such of
   (x) the Failed Ban, or (y) any Subsidiar or Affliate of
                                                                                         the Failed Ban;

                           (2) claims based on the rights of
                                                                            the Failed Ban, or any
                                                                             any creditor as such of


   creditor as such of any director, offcer, employee or agent of
                                                                  the Failed Ban or any Affliate of
   the Failed Ban, with respect to any indebtedness or other obligation ofthe Failed Ban or any
   Affliate of the Failed Ban arsing prior to Ban Closing;

                  (3) claims based on the rights of any present or former director, offcer, employee
   or agent as such of the Failed Ban or of any Subsidiar or Affliate of the Failed Ban;
                                                                                                                          the Failed
                          (4) claims based on any action or inaction prior to Ban Closing of

   Ban, its directors, offcers, employees or agents as such, or any Subsidiar or Affliate of
                                                                                                                                    the
   Failed Bank, or the directors, offcers, employees or agents as such of such Subsidiar or
   Affliate;
                                                                                                                            the Failed
                          (5) claims based on any malfeasance, misfeasance or nonfeasce of

   Ban, its directors, offcers, employees or agents with respect to the trust business ofthe Failed
   Ban, ifany;

                          (6) claims based on any failure or alleged failure (not in violation oflaw) by the
   Assuming Ban to continue to perform any service or activity previously performed by the Failed
   Ban which the Assuming Ban is not required to perform pursuant to this Agreement or which
   arse under any contract to which the Failed Ban was a pary which the Assuming Ban elected
   not to assume in accordance with this Agreement and which neither the Assuming Ban nor any
   Subsidiar or Affliate of the Assuming Ban has assumed subsequent to the execution hereof;

                          (7) claims arsing from any action or inaction of any Indemnitee, including for
   purposes of        this Section 12.1(a)(7) the former offcers or employees of
                                                                                                                the Failed Ban or of any
    Subsidiar or Affliate of               the Failed Ban that is taken upon the specific wrtten direction of
                                                                                                                                    the
    Corpration or the Receiver, other than any action or inaction taken in a maner constituting bad
    faith, gross negligence or wilful misconduct; and
                                                                             25
                                                                                                                       Washington Mutual Bank
    E"ecution Copy
                                                                                                                            Henderson, Nevada
    Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 31 of 45 Page ID
                                  #:197




                (8) claims based on the rights of any depositor of the Failed Bank whose deposit
  has been accorded "withheld payment" status and/or returned to the Receiver or Corporation in
  accordance with Section 9.5 and/or has become an "unclaimed deposit" or has been returned to
  the Corporation or the Receiver in accordance with Section 2.3;

                         (9) claims asserted by, or derivatively by any shareholder on behalf of, the Failed
  Bank's parent company based on the process of
                                                            bidding, negotiation, execution and
  consummation of             the transactions contemplated by this Agreement, provided that (x) the amount
  of  the indemnification paid or payable pursuant to this clause (9) shall not exceed $500,000,000,
  and (y) the indemnification provided by this clause (9) shall cover only those claims specifically
  enumerated in the FDIC's approval of
                                                                the transactions contemplated by this Agreement.


                 (b) provided, that, with respect to this Agreement, except for paragraphs (7), (8) and
  (9) of Section 12.1 (a), no indemnification will be provided under this Agreement for any:

                   (1) judgment or fine against, or any amount paid in settlement (without the written
   approval of  the Receiver) by, any Indemnitee in connection with any action that seeks damages
   against any Indemnitee (a "counterclaim") arsing with respect to any Asset and based on any
   action or inaction of either the Failed Ban, its directors, offcers, employees or agents as such
   prior to Ban Closing, unless any such judgment, fine or amount paid in settlement exceeds the
   greater of (i) the Repurchase Price of such Asset, or (ii) the monetar recovery sought on such
   Asset by the Assuming Bank in the cause of action from which the counterclaim arses; and in
   such event the Receiver will provide indemnification only in the amount of such excess; and no
   indemnification wil be provided for any costs or expenses other than any costs or expenses
                                                               the Receiver, have been actually and
   (including attorneys' fees) which, in the determination of

   reasnably incurred by such Indemnitee in connection with the defense of any such counterclaim;
   and it is expressly agreed that the Receiver reserves the right to intervene, in its discretion, on its
   behalf and/or on behalf of the Receiver, in the defense of any such counterclaim;
                                                                                                         the Failed Ban that is
                           (2) claims with respect to any liability or obligation of

    expressly assumed by the Assuming Ban pursuant to this Agreement or subsequent to the
                    by the Assuming Ban or any Subsidiar or Affliate of
                                                                         the Assuming Ban;
    execution hereof



                                                                                          the Failed Ban to any present or former
                           (3) claims with respect to any liability of

                                    the Failed Ban or of              any Subsidiar or Affiiate of
                                                                                                            the Failed Ban, which
    employee as such of

    liability is expressly assumed by the Assuming Ban pursuant to this Agreement or subsequent to
    the execution hereof            by the Assuming Ban or any Subsidiar or Affliate ofthe Assuming Ban;

                           (4) claims based on the failure of any Indemnitee to seek recovery of damages
                                                                                                          the Failed Ban, its
    from the Receiver for any claims based upon any action or inaction of

    directors, offcers, employees or agents as fiduciar, agent or custodian prior to Ban Closing;
                                                                                                                              the
                           (5) claims based on any violation or alleged violation by any Indemnitee of
                                                                                                                the United States of
     antitrst, branching, baning or ban holding company or securities laws of

     America or any State thereof;
                                                                                26
                                                                                                                   Washington Mutual Bank
     Execution Copy                                                                                                     Henderson, Nevada
     Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 32 of 45 Page ID
                                  #:198



                        . (6) claims based on the rights of any present or former creditor, customer, or
  supplier as such of          the Assuming Ban or any Subsidiary or Affiliate of                               the Assuming Ban;

                         (7) claims based on the rights of any present or former shareholder as such of
                                                                                                                                    the
  Assuming Ban or any Subsidiar or Affliate of                                 the Assuming Ban regardless of              whether any
  such present or former shareholder is also a present or former shareholder of
                                                                                                                    the Failed Bank;

                         (8) claims, if the Receiver determines that the effect of providing such
  indemnification would be to (i) expand or alter the provisions of any waranty or disclaimer
  thereofprovided in Section 3.3 or any other provision ofthis Agreement, or (ii) create any
  waranty not expressly provided under this Agreement;

              (9) claims which could have been enforced against any Indemnitee had the
  Assuming Bank not entered into this Agreement;

                         (10) claims based on any liability for taxes or fees assessed with respect to the
  consummation of            the transactions contemplated by this Agreement, including without limitation
  any subsequent transfer of          any Assets or Liabilities Assumed to any Subsidiar or Affliate of    the
  Assuming Ban;

                  (11) except as expressly provided in this Aricle XII, claims based on any action
  or inaction of any Indemnitee, and nothing in this Agreement shall be construed to provide
  indemnification for (i) the Failed Ban, (ii) any Subsidiar or Affiiate of
                                                                                                                 the Failed Ban, or (iii)
  any present or former director, offcer, employee or agent of the Failed Ban or its Subsidiares
  or Affliates; provided, that the Receiver, in its discretion, may provide indemnification
                                                                           the Failed Ban or its
  hereunder for any present or former director, offcer, employee or agent of

  Subsidiares or Affliates who is also or becomes a director, offcer, employee or agent ofthe
  Assuming Ban or its Subsidiares or Affliates;

                 (12) claims or actions which constitute a breach by the Assuming Bank of the
  representations and waranties contained in Aricle XI;

                   (13) claims arsing out of or relating to the condition of or generated by an Asset
   arsing from or relating to the presence, storage or release of any hazardous or toxic substance, or
   any pollutant or contaminant, or condition of such Asset which violate any applicable Federal,
   State or local law or regulation concerning environmental protection;

                  (14) claims based on, related to or arsing from any asset, including a loan,
   acquired or liability assumed by the Assuming Ban, other than pursuant to this Agreement; and

                (15) claims based on, related to or arsing from any liability specifically not
   assumed by the Assuming Ban pursuant to Section 2.5 ofthis Agreement.

              12.2 Conditions Precedent to Indemnifcation. It shall be a condition precedent to
   the obligation of        the Receiver to indemnify any Person pursuant to this Aricle XII that such

                                                                              27
   Execution Copy                                                                                                      Washington Mutual Bank
   Whole Bank P&A                                                                                                           Henderon. Nevada
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 33 of 45 Page ID
                                  #:199



  Person shall, with respect to any claim made or threatened against such Person for which such
  Person is or may be entitled to indemnification hereunder:
                                                                                                        the
             (a) give written notice to the Regional Counsel (Litigation Branch) of

  Corporation in the maner and at the address provided in Section 13.7 of
                                                                                               such claim as soon as
  practicable after such claim is made or threatened; provided, that notice must be given on or
  before the date which is six (6) years from the date of
                                                          this Agreement;

             (b) provide to the Receiver such information and cooperation with respect to such
  claim as the Receiver may reasonably require;

             (c) cooperate and take all steps, as the Receiver may reasonably require, to preserve
  and protect any defense to such claim;

             (d) in the event suit is brought with respect to such claim, upon reasonable prior
  notice, afford to the Receiver the right, which the Receiver may exercise in its sole discretion, to
  conduct the investigation, control the defense and effect settlement of such claim, including
  without limitation the right to designate counsel and to control all negotiations, litigation,
  arbitration, settlements, compromises and appeals of any such claim, all of which shall be at the
  expense of   the Receiver; provided, that the Receiver shall have notified the Person claiming
  indemnification in wrting that such claim is a claim with respect to which the Person claiming
  indemnification is entitled to indemnification under this Aricle XII;

              (e) not incur any costs or expenses in connection with any response or suit with
   respect to such claim, unless such costs or expenses were incurred upon the written direction of
   the Receiver; provided, that the Receiver shall not be obligated to reimbure the amount of any
   such costs or expenses unless such costs or expenses were incurred upon the written direction of
   the Receiver;

              (f) not release or settle such claim or make any payment or admission with respect
   thereto, unless the Receiver consents in writing thereto, which consent shall not be unreasonably
   witheld; provided, that the Receiver shall not be obligated to reimburse the amount of any such
   settlement or payment unless such settlement or payment was effected upon the written direction
   of the Receiver; and

               (g) take reasonable action as the Receiver may request in writing as necessar to
   preserve, protect or enforce the rights of
                                                                 the indemnified Person against any Primar Indemnitor.

               12.3 No Additional Warranty. Nothing in this Aricle XII shall be construed or
   deemed to (i) expand or otherwise alter any waranty or disclaimer thereof
                                                                             provided under
   Section 3.3 or any other provision of
                                                            this Agreement with respect to, among other matters, the
   title, value, collectibility, genuineness, enforceability or condition of any (x) Asset, or (y) asset of
   the Failed Ban purchased by the Assuming Ban subsequent to the execution of
                                                                                                        this Agreement
   by the Assuming Ban or any Subsidiar or Affliate of
                                                                               the Assuming  Ban, or (ii) create any
   waranty not expressly provided under this Agreement with respect thereto.


                                                                            28
                                                                                                     Washington Mutual Bank
    Execution Copy
                                                                                                          Henderson, Nevada
    Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 34 of 45 Page ID
                                  #:200


             12.4 Indemnification of Receiver and Corporation. From and after Ban Closing,
  the Assuming Ban agrees to indemnify and hold harmless the Corporation and the Receiver and
  their respective directors, offcers, employees and agents from and against any and all costs,
  losses, liabilities, expenses (including attorneys' fees), judgments, fines and amounts paid in
  settlement actually and reasonably incurred in connection with any of
                                                                            the following:

             (a) claims based on any and all
                                                                    liabilities or obligations of    the Failed Ban assumed
  by the Assuming Bank pursuant to this Agreement or subsequent to the execution hereof
                                                                                                                          by the
  Assuming Ban or any Subsidiar or Affiliate of the Assuming Ban, whether or not any such
  liabilities subsequently are sold and/or transferred, other than any claim based upon any action or
  inaction of  any Indemnitee as provided in paragraph (7) or (8) of
                                                                      Section 12.1(a); and

             (b) claims based on any act or omission of any Indemnitee (including but not limited
  to claims of any Person claiming any right or title by or through the Assuming Ban with respect
  to Assets transferred to the Receiver pursuant to Section 3.4 or 3.6), other than any action or
  inaction of any Indemnitee as provided in paragraph (7) or (8) of Section 12.1 (a).

              12.5 Obligations Supplemental. The obligations of
                                                                the Receiver, and the Corporation
  as guarantor in accordance with Section 12.7, to provide indemnification under this Aricle XII
  ar to supplement any amount payable by any Primar Indemnitor to the Person indemnified
  under this Aricle XII. Consistent with that intent, the Receiver agrees only to make payments
  pursuant to such indemnification to the extent not payable by a Primar Indemnitor. If
                                                                                                   the
  aggregate amount of             payments by the Receiver, or the Corporation as guarantor in accordance
  with Section 12.7, and all Primar Indemnitors with respect to any item of
                                                                                        indemnification under
  this Aricle XII exceeds the amount payable with respect to such item, such Person being
  indemnified shall notify the Receiver thereof and, upon the request ofthe Receiver, shall
  promptly pay to the Receiver, or the Corporation as appropriate, the amount of
                                                                                                               the Receiver's (or
   Corporation's) payments to the extent of such excess.

              12.6 Criminal Claims. Notwithstanding any provision of
                                                                                                    this Aricle XII to the
   contr, in the event that any Person being indemnified under this Aricle XII shall become
   involved in any criminal action, suit or proceeding, whether judicial, administrative or
   investigative, the Receiver shall have no obligation hereunder to indemnify such Person for
   liability with respect to any criminal act or to the extent any costs or expenses are attributable to
   the defense against the allegation of any criminal act, unless (i) the Person is successful on the
   merits or otherwise in the defense against any such action, suit or proceeding, or (ii) such action,
   suit or proceeding is terminated without the imposition of liability on such Person.

              12.7 Limited Guaranty ofthe Corporation. The Corporation hereby guarantees
   performance of             the Receiver's obligation to indemnify the Assuming Ban as set forth in this
   Aricle XII. It is a condition to the Corporation's obligation hereunder that the Assuming Ban
   shall comply in all respects with the applicable provisions of
                                                                         this Aricle XII. The Corporation
   shall be liable hereunder only for such amounts, if any, as the Receiver is obligated to pay under
   the terms of       this Aricle XII but shall fail to pay. Except as otherwise provided above in this
   Section 12.7, nothing in this Aricle XII is intended or shall be construed to create any liability or
   obligation on the par of              the Corporation, the United States of America or any deparent or

                                                                            29
                                                                                                               Washington Mutual Bank
   Execution Copy
                                                                                                                    Henderon. Nevada
   Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 35 of 45 Page ID
                                  #:201



  agency thereof           under or with respect to this Aricle XLI, or any provision hereof, it being the

  intention of         the paries hereto that the obligations undertaken by the Receiver under this Aricle
                                                                             the Receiver and no other Person or entity.
  XII are the sole and exclusive responsibility of




                 12.8 Subrogation. Upon payment by the Receiver, or the Corporation as guarantor in
  accordance with Section 12.7, to any Indemnitee for any claims indemnified by the Receiver
  under this Aricle XII, the Receiver, or the Corporation as appropriate, shall become subrogated
  to all rights of the Indemnitee against any other Person to the extent of such payment.


                                                                ARTICLE XIII
                                                               MISCELLANEOUS
                                                                                                                       the paries
                 13.1 Entire Agreement. This Agreement embodies the entire agreement of

   hereto in relation to the subject matter herein and supersedes all prior understandings or
   agreements, oral or written, between the paries.

                 13.2 Headings. The headings and subheadings of the Table of Contents, Aricles and
    Sections contained in this Agreement, except the terms identified for definition in Aricle I and
    elsewhere in this Agreement, are inserted for convenience only and shall not affect the meaning
    or interpretation of this Agreement or any provision hereof.

                   13.3 Counterparts. This Agreement may be executed in any number of counterpars
    and by the duly authorized representative of a different party hereto on separte
                                                                                whichcounterars,
                                                                                       when taen
    each of        which when so executed shall be deemed to be an original and all of

    together shall constitute one and the same Agreement.

          13.4 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AN
    OBLIGATIONS HEREUNER SHALL BE GOVERNED BY AN CONSTRUED IN
    ACCORDANCE WITH THE FEDERA LAW OF THE UNTED STATES OF AMERICA,
    AN IN THE ABSENCE OF CONTROLLING FEDERAL LAW, IN ACCORDANCE WITH
     THE LAWS OF THE STATE IN WHICH THE MAIN OFFICE OF THE FAIED BAN IS
     LOCATED.
                                                                                          this Agreement shall be binding on the
                   13.5 Successors. All terms and conditions of

     successors and assigns of
                                               the Receiver, the Corporation and the Assuming Ban. Except as
     otherwise specifically provided in this Agreement, nothing expressed or referred to in this
     Agreement is intended or shall be constred to give any Person other than the Receiver, the
      Corporation and the Assuming Ban any legal or equitable right, remedy or claim under or with
      respect to this Agreement or any provisions contained herein,responsibilties        it being the intention of the
                                                                                                          hereunder,    paries
                                                                                                                      and all
      hereto that this Agreement, the obligations and statements of
                                                                                                            the Receiver, the
      other conditions and provisions hereof are for the sole and exclusive benefit of
                                                                                       no other Person.
      Corporation and the Assuming Ban and for the benefit of




                                                                                  30
                                                                                                                  Washington Mutual Bank
       Execution Copy                                                                                                  Henderson, Nevada
       Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 36 of 45 Page ID
                                  #:202



          13.6 Modification; Assignment. No amendment or other modification, rescission,
  release, or assignment of any par of this Agreement shall be effective except pursuant to a
                                                                          the parties hereto.
  wrtten agreement subscribed by the duly authorized representatives of




               13.7 Notice. Any notice, request, demand, consent, approval or other communication
  to any party hereto shall be effective when received and shall be given in writing, and delivered
  in person against receipt therefore, or sent by certified mail, postage prepaid, courier service,
  telex or facsimile transmission to such pary (with copies as indicated below) at its address set
  forth below or at such other address as it shall hereafter furnish in writing to the other paries. All
  such notices and other communications shall be deemed given on the date received by the
  addressee.

  Assuming Bank

  JPMorgan Chase Ban, National Association
   270 Park Avenue
   New York, New York 10017

   Attention: Brian A. Bessey

   with a copy to: Stephen M. Cutler

   Receiver and Corporation

   Federal Deposit Insurance Corporation,
   Receiver of Washington Mutual Ban, Henderson, Nevada
   1601 Bryan St., Suite 1700
   Dallas, Texas 75201

    Attention: Deputy Director (DRR-Field Operations Branch)

    with copy to: Regional Counsel (Litigation Branch)

    and with respect to notice under Article XII:

    Federal Depsit Insurance Corporation
    Receiver of Washington Mutual Ban, Henderson, Nevada
    1601 Bryan St., Suite 1700
    Dallas, Texas 75201
    Attention: Regional Counsel (Litigation Branch)

             13.8 Manner of Payment. All payments due under this Agreement shall be in lawful
    money of   the United States of America in immediately available funds as each pary hereto may
     specify to the other paries; provided, that in the event the Receiver or the Corporation is
     obligated to make any payment hereunder in the amount of $25,000.00 or less, such payment
     may be made by check.

                                                                          31
                                                                                       Washington Mutual Bank
     Execution Copy                                                                         Hender. Nevada
     Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 37 of 45 Page ID
                                  #:203




              13.9 Costs, Fees and Expenses. Except as otherwise specifically provided herein, each
  pary hereto agrees to pay all costs, fees and expenses which it has incurred in connection with or
  incidental to the matters contained in this Agreement, including without limitation any fees and
  disbursements to its accountants and counsel; provided, that the Assuming Ban shall pay all
  fees, costs and expenses (other than attorneys' fees incurred by the Receiver) incurred in
  connection with the transfer to it of any Assets or Liabilities Assumed hereunder or in
  accordance herewith.

              13.10 Waiver. Each of the Receiver, the Corporation and the Assuming Ban may
   waive its respective rights, powers or privileges under this Agreement; provided, that such
                                                                                          the
   waiver shall be in writing; and further provided, that no failure or delay on the par of

   Receiver, the Corporation or the Assuming Ban to exercise any right, power or privilege under
   this Agreement shall operate as a waiver thereof, nor will any single or parial exercise of any
   right, power or privilege under this Agreement preclude any other or further exercise thereof or
   the exercise of any other right, power or privilege by the Receiver, the Corporation, or the
   Assuming Ban under this Agreement, nor wil any such waiver operate or be construed as a
   future waiver of such right, power or privilege under this Agreement.

               13.11 Severabilty. If any provision of
                                                                             this Agreement is declared invalid or
                                                                              the remaining provisions of this Agreement
   unenforceable, then, to the extent possible, all of

   shall remain in full force and effect and shall be binding upon the paries hereto.

               13.12 Term of             Agreement.          This Agreement shall continue in full force and effect until
                                                 Ban Closing; provided, that the provisions of
                                                                                                                  Section 6.3 and 6.4
   the sixth (6th) anniversar of

   shall survive the expiration of
                                                  the term ofthis Agreement. Provided, however, the receivership of
                                                                                                 the term of this Agreement; in such
   the Failed Ban may be terminated prior to the expiration of

   event, the guaranty of            the Corporation, as provided in and in accordance with the provisions of
                                                                                  the term. Expiration of      the term of this
    Section 12.7 shall be in effect for the remainder of

    Agreement shall not affect any claim or liability of any pary with respect to any (i) amount
    which is owing at the time of such expiration, regardless of
                                                                 when such amount becomes payable,
                                                                                        when such
    and (ii) breach ofthis Agreement occurrng prior to such expiration, regardless of

    breach is discovered.

                13.13 Survival of Covenants, Etc. The covenants, representations, and waranties in
                                                    this Agreement and the consummation of
                                                                                           the
    this Agreement shall survive the execution of

    transactions contemplated hereunder.

                                                           (Signature Page Follows)




                                                                              32
                                                                                                             Washington Mutual Bank
     Execution Copy                                                                                                Hendersn. Nevada
     Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 38 of 45 Page ID
                                  #:204


              IN WITNESS WHEREOF, the paries hereto have caused this Agreement to be
   executed by their duly authorized representatives as of the date first above wrttn.


                                      FEDERA DEPOSIT INSURACE CORPORATION,
                                      RECEIVER OF: WASHINGTON MUTUAL BANK,
                                      HENDERSON, NEVADA

                                      BY:

                                      NAME: Mitchcll L. Glassman
                                      TITLE: Director

   Attest:



                                      FEDERAL DEPOSIT INSURANCE CORPORATION


                                      BY:

                                      NAM: Mitchell L. Olassman
                                      TITLE: Director

   Attest:




                                      JPMORGAN CHASE BANK, NATIONAL
                                      ASSOCI ON

                                      BY:

                                      NAMF.: Rrian A. Re!\!\ey
                                      TITLE: Senior Vice President

    Attest: , - ì
      ~ if\ltJ ¿ßt i1 'JL


                                                33
    Execution Copy                                                            Washingtoii Mutual Bank
    Whole Bank P.lA                                                                Hendmoii. Nevda
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 39 of 45 Page ID
                                  #:205

            IN WITNESS WHEREOF, the paries hereto have caused this Agreement to be
                                                   the date first above written.
 executed by their duly authorized representatives as of




                                                           FEDERA DEPOSIT INSURACE CORPORATION,



                                                           BY~~~
                                                           RECEIVER OF: WASHINGTON MUTUAL BANK,
                                                           HENDERSON, NEVADA



                                                           NAME: Mitchell L. Glassman
                                                           TITLE: Director

 Attest:

   hiJ$u
                                                           BY:~~
                                                           FEDERA DEPOSIT INSURACE CORPORATION




                                                           NAME: Mitchell L. Glassman
                                                           TITLE: Director



 ~)~                                                       JPMORGAN CHASE BANK, NATIONAL
                                                           ASSOCIATION


                                                           BY:

                                                           NAME: Brian A. Bessey
                                                           TITLE: Senior Vice President

 Attest:




                                                                    33
 Execution Copy                                                                           Washington Mutual Bank
 Whole Bank P&A                                                                                Henderson. Nevada
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 40 of 45 Page ID
                                  #:206


                                  SCHEDULE 2.1 - Certain Liabilties Not Assumed



       1. Preferred stock and litigation pending against the Failed Bank related to liabilities
             retained by the receiver.

       2. Subordinated debt.


       3. Senior debt.


       4. All employee benefit plans sponsored by the holding company of        the Failed Ban except
            the tax-qualified pension and 401(k) plans and employee medical plan.

       5. All management, employment, change-in-control, severance, unfunded deferred
           compensation and individual consulting agreements or plans (i) between the Failed Ban
           and its employees or (ii) maintained by the Failed Ban on behalf of its employees.




                                                                           34
   Execution Copy                                                                    Washington Mutual Bank
   Whole Bank P&A                                                                         Henderon, Nevada
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 41 of 45 Page ID
                                  #:207

                                SCHEDULE 3.2 - Purchase Price of Assets




   (a)     cash and receivables from depository              Book Value
           institutions, including cash items in the
           process of collection, plus
           interest thereon:

   (b)     securities (exclusive of the capital stock of     Market Value
           Acquired Subsidiares), plus interest
           thereon:

   (c)     federal funds sold and repurchase                 Book Value
           agreements, if any, including interest
           thereon:

   (d)     Loans:                                           Book Value

   (e)     Other Real Estate:                               Book Value

   (f)     credit card business, if any, including all      Book Value
           outstanding extensions of credit:

  (g)      Safe Deposit Boxes and related business,
           safekeeping business and trust business, if      Book Value
           any:

  (h)     Records and other documents:                      Book Value

  (i)     capital stock of any Acquired Subsidiares:        Book Value

  (j)     amounts owed to the Failed Ban by any             Book Value
          Acquired Subsidiar:


  (k)     assets securing Deposits of public money,         Book Value
          to the extent not otherwise purchased
          hereunder:

  (1)     Overdrafts of customers:                          Book Value




                                                       35
  Execution Copy                                                            Washington Mutual Bank
  Whole Bank P&A                                                                 Henderson, Nevada
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 42 of 45 Page ID
                                  #:208


           rights, if any, with respect to Qualified        Market Value
  (m)
           Financial Contracts.


                   the Failed Ban to provide                Book Value
  (n)      rights of

           mortgage servicing for others and to have
           mortgage servicing provided to the Failed
           Ban by others and related contracts.

           Ban Premises:                                    Book Value
  (0)

           Furniture and Equipment:                         Book Value
  (p)

           Fixtures:                                        Book Value
   (q)




                                                       36
                                                                           Washington Mutual Bank
    Execution Copy
                                                                                Henderson, Nevada
    Whle Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 43 of 45 Page ID
                                  #:209

                                    SCHEDULE 3.5 - Certain Assets Not Purchased


  (1) Any Financial Institution Bonds, Baner's Blanet Bonds, surety bonds (except Court
  bonds required for retained litigation risk), Directors and Offcers insurance, Professional
  Liability insurance, or related premium refund, uneared premium derived from cancellation, or
  any proceeds payable with respect to any of the foregoing. This shall exclude Commercial
  General Liability, International Liability, Commercial Automobile, Worker's Compensation,
  Employer's Liability, Umbrella and Excess Liability, Property, Mortgage Impairment and
  Mortgage Errors & Omissions, Lender-placed coverage, Private Mortgage Insurance, Boiler &
  Machinery, Terrorism, Mail, Storage Tan Liability, Marne Liability, Vessel Hull and Vessel
  Pollution (if marne assets are acquired), Aircraft Liability (if aircraft assets are acquired)
  insurance policies, proceeds and collateral related to, held or issued with respect to or in
  connection with any Asset (including Ban staff) acquired by the Assuming Ban under this
  Agreement, which such policies, proceeds and collateral are acquired Assets.

  (2) any interest, right, action, claim, or judgment against (i) any offcer, director, employee,
  accountant, attorney, or any other Person employed or retained by the Failed Ban or any
  Subsidiar of  the Failed Ban on or prior to Ban Closing arsing out of any act or omission of
  such Person in such capacity, (ii) any underwriter of financial institution bonds, baner's blanet
  bonds or any other insurance policy of
                                                         the Failed Ban, (iii) any shareholder or holding company
   of  the Failed Ban, or (iv) any other Person whose action or inaction may be related to any loss
   (exclusive of
                  any loss resulting from such Person's failure to pay on a Loan made by the Failed
   Ban) incurred by the Failed Ban; provided, that for the purposes hereof, the acts, omissions or
   other events giving rise to any such claim shall have occurred on or before Ban Closing,
   regardless of  when any such claim is discovered and regardless of
                                                                                     whether any such claim is
   made with respect to a financial institution bond, baner's blanet bond, or any other insurance
   policy of     the Failed Ban in force as of              Ban Closing;

   (3) leased Ban Premises and leased Furniture and Equipment and Fixtures and data
   processing equipment (including hardware and softare) located on leased or owned Ban
   Premises, if any; provided, that the Assuming Ban does obtain an option under Section 4.6,
   Section 4.7 or Section 4.8, as the case may be, with respect thereto; and

   (4) any criminal/restitution orders issued in favor of
                                                                           the Failed Ban;




                                                                   37
                                                                                             Washington Mutual Bank
    Execution Copy
                                                                                                  Henderson. Nevada
    Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 44 of 45 Page ID
                                  #:210

                               EXHIBIT 3.2(c) - VALUATION OF CERTAIN
                                 QUALIFIED FINANCIAL CONTRACTS

  A. Scope

         Interest Rate Contracts - All interest rate swaps, forward rate agreements, interest rate
         futures, caps, collars and floors, whether purchased or written.

         Option Contracts - All put and call option contracts, whether purchased or wrtten, on
         marketable securities, financial futures, foreign currencies, foreign exchange or foreign
         exchange futures contracts.

         Foreign Exchange Contracts - All contracts for future purchase or sale of foreign
         currencies, foreign curency or cross currency swap contracts, or foreign exchange futures
         contracts.

  B. Exclusions

          All financial contracts used to hedge assets and liabilities that are acquired by the
          Assuming Ban but are not subject to adjustment from Book Value.

   C. Adjustment

          The difference between the Book Value and market value as of Ban Closing.

   D. Methodology
                                                                                     Qualified Financial
          1. The price at which the Assuming Ban sells or disposes of

                     Contracts wil be deemed to be the fair market value of such contracts, if such sale
                     or disposition occurs at prevailing market rates within a predefined timetable as
                     agreed upon by the Assuming Ban and the Receiver.

          2. In valuing all other Qualified Financial Contracts, the following principles will
                     apply:

                     (i) All known cash flows under swaps or forward exchange contracts shall be
                                 present valued to the swap zero coupon interest rate curve.

                      (ii) All valuations shall employ prices and interest rates based on the actual
                                 frequency of rate reset or payment.

                      (iii) Each tranche of amortizing contracts shall be separately valued. The total
                                 value of such amortizing contract shall be the sum of the values of its
                                 component tranches.



                                                                        38
                                                                                           Washington Mutual Bank
   Execution Copy                                                                               Henderon, Nevada
   Whole Bank P&A
Case 8:19-cv-01408-JVS-DFM Document 18-2 Filed 08/23/19 Page 45 of 45 Page ID
                                  #:211

                    (iv) For regularly traded contracts, valuations shall be at the midpoint of
                                                                                                                the
                               bid and ask prices quoted by customar sources (e.g., The Wall Street
                               Journal, Te1erate, Reuters or other similar source) or regularly traded
                               exchanges.

                    (v) For all other Qualified Financial Contracts where published market quotes
                               are unavailable, the adjusted price shall be the average ofthe bid and ask
                               price quotes from thee (3) securities dealers acceptable to the Receiver
                               and Assuming Ban as of Ban Closing. If quotes from securties dealers
                               canot be obtained, an appraiser acceptable to the Receiver and the
                               Assuming Ban wil perform a valuation based on modeling, correlation
                               analysis, interpolation or other techniques, as appropriate.




                                                                      39
   Execution Copy                                                                                 Washington Mutual Bank
   Whole Bank P&A                                                                                      Henderson, Nevada
